Exhibit 10.33
DYNEGY INC. 401(k) SAVINGS PLAN
As Amended & Restated
Effective January 1, 2009

 

 



--------------------------------------------------------------------------------



 



DYNEGY INC. 401(k) SAVINGS PLAN
W I T N E S S E T H :
WHEREAS, Dynegy Inc., a Delaware corporation, has heretofore adopted the Dynegy
Inc. 401(k) Savings Plan for the benefit of its eligible employees;
WHEREAS, Dynegy desires to amend the Plan in several respects and to restate the
Plan, intending thereby to provide an uninterrupted and continuing program of
benefits; and
WHEREAS, the Plan is hereby restated in its entirety as follows with no
interruption in time,
effective as of January 1, 2009, except as otherwise indicated herein:

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
 
       
I. Definitions and Construction
    1  
1.1 Definitions
    1  
1.2 Number and Gender
    15  
1.3 Headings
    16  
1.4 Construction
    16  
 
       
II. Participation
    16  
2.1 Eligibility
    16  
2.2 Participation
    16  
 
       
III. Contributions
    17  
3.1 Before-Tax Contributions
    17  
3.2 After-Tax Contributions
    19  
3.3 Employer Matching Contributions
    20  
3.4 Employer Discretionary Contributions
    21  
3.5 Employer Discretionary Qualified Matching Contributions
    21  
3.6 Restrictions on Employer Matching Contributions and After-Tax Contributions
    22  
3.7 Return of Contributions
    23  
3.8 Disposition of Excess Deferrals and Excess Contributions
    23  
3.9 Rollover Contributions
    25  
 
       
IV. Allocations and Limitations
    27  
4.1 Allocation of Contributions
    27  
4.2 Application of Forfeitures
    29  
4.3 Valuation of Accounts
    29  
4.4 Limit on Annual Additions Under Code Section 415
    29  
4.5 Recharacterizations
    30  
 
       
V. Investment of Accounts
    30  
5.1 Investment of Certain Employer Contributions
    30  
5.2 Investment of Accounts
    30  
5.3 VBO Investments
    31  
5.4 Pass-Through Voting and Other Rights with Respect to Company Stock
    31  
5.5 Stock Splits and Stock Dividends
    32  
 
       
VI. General Benefits and Determination of Vested Interest
    32  
6.1 No Benefits Unless Herein Set Forth
    32  
6.2 Retirement Benefits
    32  
6.3 Pre-Retirement Severance from Employment Benefits
    32  
6.4 Disability Benefits
    32  
6.5 Determination of Vested Interest
    33  
6.6 Crediting of Vesting Service
    34  

 

(i)



--------------------------------------------------------------------------------



 



              PAGE  
 
       
6.7 Forfeitures of Vesting Service
    34  
6.8 Forfeitures of Nonvested Account Balance
    35  
6.9 Restoration of Forfeited Account Balance
    35  
6.10 Special Formula for Determining Vested Interest for Partial Accounts
    36  
 
       
VII. Death Benefits
    36  
7.1 Death Benefits
    36  
7.2 Designation of Beneficiaries
    37  
 
       
VIII. Payment of Benefits
    37  
8.1 Determination of Benefit Commencement Date
    37  
8.2 Minimum Distribution Requirements
    39  
8.3 Form of Payment and Payee
    43  
8.4 Direct Rollover Election
    43  
8.5 Notice of Direct Rollover Distribution
    44  
8.6 Unclaimed Benefits
    44  
8.7 Claims Review
    45  
 
       
IX. In-Service Withdrawals
    49  
9.1 In-Service Withdrawals
    49  
9.2 Restriction on In-Service Withdrawals
    50  
 
       
X. Loans
    51  
 
       
XI. Administration of the Plan
    52  
11.1 General Administration of the Plan
    52  
11.2 Records and Procedures
    52  
11.3 Meetings
    52  
11.4 Self-Interest of Members
    52  
11.5 Compensation and Bonding
    52  
11.6 Committee Powers and Duties
    53  
11.7 Employer to Supply Information
    54  
11.8 Temporary Restrictions
    54  
11.9 Indemnification
    54  
 
       
XII. Trustee and Administration of Trust Fund
    54  
12.1 Trust Agreement
    54  
12.2 Payment of Expenses
    55  
12.3 Trust Fund Property
    55  
12.4 Distributions from Participants’ Accounts
    55  
12.5 Payments Solely from Trust Fund
    55  
12.6 No Benefits to the Employer
    55  
 
       
XIII. Fiduciary Provisions
    56  
13.1 Article Controls
    56  
13.2 General Allocation of Fiduciary Duties
    56  
13.3 Delegation and Allocation of Fiduciary Duties
    56  

 

(ii)



--------------------------------------------------------------------------------



 



              PAGE  
 
       
13.4 Investment Manager
    56  
13.5 Independent Fiduciary
    57  
 
       
XIV. Amendments
    58  
14.1 Right to Amend
    58  
14.2 Limitation on Amendments
    58  
 
       
XV. Discontinuance of Contributions, Termination, Partial Termination, and
Merger or Consolidation
    58  
15.1 Right to Discontinue Contributions, Terminate, or Partially Terminate
    58  
15.2 Procedure in the Event of Discontinuance of Contributions, Termination, or
Partial Termination
    59  
15.3 Merger, Consolidation, or Transfer
    60  
 
       
XVI. Participating Employers
    60  
16.1 Designation of Other Employers
    60  
16.2 Single Plan
    61  
 
       
XVII. Miscellaneous Provisions
    61  
17.1 Not Contract of Employment
    61  
17.2 Spendthrift Clause
    61  
17.3 Uniformed Services Employment and Reemployment Rights Act Requirements
    63  
17.4 Payments to Minors and Incompetents
    63  
17.5 Acquisition and Holding of Company Stock
    63  
17.6 Power of Attorney Designations
    63  
17.7 Participant’s and Beneficiary’s Address
    63  
17.8 Incorrect Information, Fraud, Concealment, or Error
    64  
17.9 Severability
    64  
17.10 Jurisdiction
    64  
 
       
XVIII. Top-Heavy Status
    64  
18.1 Article Controls
    64  
18.2 Definitions
    64  
18.3 Top-Heavy Status
    66  
18.4 Top-Heavy Contribution
    66  
18.5 Termination of Top-Heavy Status
    67  
18.6 Effect of Article
    67  

Appendix A      Participating Employers
Appendix B      Loan Policy
Appendix C      Withdrawals From Trident Accounts
Appendix D      Withdrawals From Destec Accounts

 

(iii)



--------------------------------------------------------------------------------



 



I. DEFINITIONS AND CONSTRUCTION
1.1 Definitions. Where the following words and phrases appear in the Plan, they
shall have the respective meanings set forth below, unless their context clearly
indicates to the contrary.
(a) Account(s). A Participant’s After-Tax Account, Before-Tax Account, Dow ESOP
Account, Dow Transfer Account, Destec Account, Employer Contribution Account,
Extant Account, Rollover Contribution Account, Catch-Up Contribution Account,
Class Settlement Account I, Class Settlement Account II, and/or Roth Account,
including the amounts credited thereto and any subaccounts thereof.
(b) Act. The Employee Retirement Income Security Act of 1974, as amended.
(c) After-Tax Account. An individual account for each Participant, which is
credited with (i) all After-Tax Contributions held in such account on the
Effective Date, and (ii) all amounts of After-Tax Contributions that are
deferred and/or accrued after the Effective Date. Such Account shall also be
adjusted to reflect changes in value as provided in Section 4.3.
(d) After-Tax Contributions. Contributions made to the Plan by a Participant in
accordance with Section 3.2.
(e) Before-Tax Account. An individual account for each Participant, which is
credited with (i) all Before-Tax Contributions made by the Employer on such
Participant’s behalf in such account on the Effective Date, (ii) all amounts of
Before-Tax Contributions deferred and/or accrued after the Effective Date, and
(iii) the Employer Discretionary Qualified Matching Contributions, if any, made
on such Participant’s behalf pursuant to Section 3.5 to satisfy the restrictions
set forth in Section 3.1(e) in such Account. Such Account shall also be adjusted
to reflect changes in value as provided in Section 4.3.
(f) Before-Tax Contributions. Contributions made to the Plan by the Employer on
a Participant’s behalf in accordance with the Participant’s elections to defer
Compensation under the Plan’s qualified cash or deferred arrangement as
described in Section 3.1.
(g) Benefit Commencement Date. With respect to each Participant or beneficiary,
the date such Participant’s or beneficiary’s benefit is paid to him from the
Trust Fund as determined in accordance with Section 8.1.
(h) Catch-Up Contribution Account. An individual account for each Participant
which is credited with Catch-up Contributions made in accordance with
Section 3.1(h) of the Plan. Such Account shall be adjusted to reflect changes in
value as provided in Section 4.3.

 

1



--------------------------------------------------------------------------------



 



(i) Catch-up Contributions. Contributions made to the Plan by the Employer on a
Participant’s behalf in accordance with the Participant’s elections to defer
Compensation under the Plan’s qualified cash or deferred arrangement as
described in Section 3.1(h).
(j) Class Settlement Account I. A separate account established for each person
who is an Allocation Participant (as defined below) that is credited by the
Trustee with the respective restorative payment awarded to such individual
pursuant to the Allocation Order, as adjusted to reflect such Account’s changes
in value in accordance with Section 4.3 of the Plan. The Trustee shall cause
such Account to be established for each Allocation Participant. For purposes of
this Section 1.1(j), the term “Allocation Order” shall mean the Order Approving
Plan of Allocation entered on December 10, 2004 by the United States District
Court for the Southern District of Texas, Houston Division, in the matter of In
re Dynegy Inc. ERISA Litigation, Civil Action No. H-02-3076. For purposes of
this Section 1.1(j), the term “Allocation Participant” shall mean each
Participant and former Participant and each beneficiary (or alternate payee) of
a Participant or former Participant who is within the Settlement Class as
defined in the Allocation Order and for whom a Class Participant Share is
distributed as defined in the Plan of Allocation and who shall be deemed to be a
Participant or beneficiary (or alternate payee) under the Plan to the extent
necessary or appropriate, including, but not limited to, with respect to the
unclaimed benefit provisions under Article VIII of the Plan. The amounts
credited to a Class Settlement Account I shall be fully vested. If the Trustee
receives settlement proceeds which are to be allocated to the Class Settlement
Account I of each Allocation Participant, during the period prior to such
allocation, such settlement proceeds shall be invested in the Vanguard Prime
Money Market Fund. Notwithstanding the provisions of Section 5.2(a), the
Class Settlement Account I of each Allocation Participant shall be invested on
April 1, 2005 in accordance with Paragraph (a) or (b) below, as applicable,
until the Allocation Participant directs to change such investment pursuant to
Section 5.2(c):
(1) If an Allocation Participant is an Eligible Employee with an existing
Account balance in the Plan and is either currently contributing to the Plan or
previously contributed to the Plan, such Allocation Participant’s
Class Settlement Account I shall be invested on April 1, 2005 in accordance with
such Allocation Participant’s most recent investment direction for contributions
to the Plan; or
(2) If an Allocation Participant is not described in Paragraph (a) above, the
Class Settlement Account I of such Allocation Participant shall be invested on
April 1, 2005 in the appropriate investment Fund set forth below as determined
on the basis of the age of the Allocation Participant on April 1, 2005, unless
such Allocation Participant is the beneficiary (or alternate payee) of a
Participant or former Participant in which case the attained age, on April 1,
2005, of such Participant or former Participant, whether or not deceased, shall
be used instead of the age of the Allocation Participant:

 

2



--------------------------------------------------------------------------------



 



          Age of Participant or Former Participant Fund Name   on April 1, 2005
 
    Vanguard Target Retirement Income Fund   Ages 65 or older       Vanguard
Target Retirement 2005 Fund   Ages 60 to 64       Vanguard Target Retirement
2015 Fund   Ages 50 to 59       Vanguard Target Retirement 2025 Fund   Ages 40
to 49       Vanguard Target Retirement 2035 Fund   Ages 30 to 39       Vanguard
Target Retirement 2045 Fund   Up to Age 29

(k) Class Settlement Account II. A separate account established for each person
who is an Allocation Participant (as defined below) that is credited by the
Trustee with the respective restorative payment awarded to such Allocation
Participant pursuant to the Stipulation and Agreement of Settlement approved by
the United States District Court for the Southern District of Texas, Houston
Division, in the matter In re Dynegy Inc. Securities Litigation, Civil Action
No. H-02-1571. For purposes of this Section 1.1(k), the term “Allocation
Participant” shall mean each Participant and former Participant’ and each
beneficiary (or alternate payee) of a Participant or former Participant who is
within the Settlement Class as defined in the Stipulation and Agreement of
Settlement and who shall be deemed to be a Participant or beneficiary (or
alternate payee) under the Plan to the extent necessary or appropriate,
including, but not limited to, with respect to the unclaimed benefit provisions
under Article VIII of the Plan. The amounts credited to a Class Settlement
Account II shall be fully vested. If the Trustee receives settlement proceeds in
the form of Company Stock to be allocated to the Class Settlement Account II of
each Allocation Participant, such Company Stock shall be invested in the Company
Stock Fund until the Allocation Participant directs to change such investment
pursuant to Section 5.3(c). If the Trustee receives cash settlement proceeds to
be allocated to the Class Settlement Account of each Allocation Participant,
during the period prior to such allocation, such settlement proceeds shall be
invested in the Vanguard Prime Money Market Fund. Notwithstanding the provisions
of Section 5.2(a) of the Plan, cash settlement proceeds in the Class Settlement
Account II of each Allocation Participant shall be invested in accordance with
Paragraph (a) or (b) below, as applicable, until the Allocation Participant
directs to change such investment pursuant to Section 5.2(c):

 

3



--------------------------------------------------------------------------------



 



(1) If an Allocation Participant is an Eligible Employee with an existing
Account balance in the Plan and is either currently contributing to the Plan or
previously contributed to the Plan, such Allocation Participant’s cash
settlement proceeds in the Class Settlement Account II shall be invested in
accordance with such Allocation Participant’s most recent investment, direction
for contributions to the Plan; or
(2) If an Allocation Participant is not described in Paragraph (a) above, the
cash settlement proceeds in the Class Settlement Account II of such Allocation
Participant shall be invested in the appropriate Investment Fund set forth below
as determined on the basis of the age of the Allocation Participant, unless such
Allocation Participant is the beneficiary (or alternate payee) of a Participant
or former Participant, in which case the attained age of such Participant or
former Participant, whether or not deceased, shall be used instead of the age of
the Allocation Participant:

      Fund Name   Age of Participant or Former Participant       Vanguard Target
Retirement Income Fund   Ages 65 or older       Vanguard Target Retirement 2005
Fund   Ages 60 to 64       Vanguard Target Retirement 2015 Fund   Ages 50 to 59
      Vanguard Target Retirement 2025 Fund   Ages 40 to 49       Vanguard Target
Retirement 2035 Fund   Ages 30 to 39       Vanguard Target Retirement 2045 Fund
  Up to Age 29

(l) Code. The Internal Revenue Code of 1986, as amended.
(m) Committee. The Dynegy Inc. Benefit Plans Committee.
(n) Company. Dynegy Inc., a Delaware corporation, and any successor thereto.
(o) Company Stock. The Class A common stock, $0.01 par value, of the Company.

 

4



--------------------------------------------------------------------------------



 



(p) Company Stock Fund. An Investment Fund established to invest in Company
Stock and such reserves of cash or cash equivalents as are necessary to meet the
liquidity needs of the fund.
(q) Compensation. The regular or base salary or wages (but (i) including regular
or base salary or wages paid during a military leave of absence, and
(ii) excluding overtime payments and bonuses (other than that described below))
paid by the Employer to or for the benefit of a Participant for services
rendered or labor performed for the Employer while a Participant and an Eligible
Employee, provided that the following items shall be included as “Compensation:”
(1) Any amounts subject to a deferral election pursuant to Section 3.1 of the
Plan;
(2) Elective contributions made on a Participant’s behalf by the Employer that
are not includible in income under Sections 125, 402(e)(3), 402(h), or 403(b) of
the Code and any amounts that are not includible in the gross income of a
Participant under a salary reduction agreement by reason of the application of
Section 132(f) of the Code;
(3) Compensation deferred under an eligible deferred compensation plan within
the meaning of Section 457(b) of the Code;
(4) Employee contributions described in Section 414(h) of the Code that are
picked up by the employing unit and are treated as employer contributions; and
(5) If a Participant is scheduled to work a 12 hour shift, the regularly
scheduled overtime will be included as Compensation, and is calculated by
multiplying his straight time hourly rate of pay by the number of 12 hour shift
regularly scheduled overtime hours for which he is paid, but excluding any other
contributions or benefits under this Plan or any other pension, profit sharing,
insurance, hospitalization or other plan or policy maintained by an Employer for
the benefit of such Participant, bonuses, overtime, commissions, and all other
extraordinary and unusual payments.
Notwithstanding the foregoing, the Compensation of any Participant taken into
account for purposes of the Plan shall be limited to $245,000 for any Plan Year
with such limitation to be (i) adjusted automatically to reflect any amendments
to Section 401(a)(17) of the Code and any cost-of-living increases authorized by
Section 401(a)(17) of the Code, and (ii) prorated for a Plan Year of less than
twelve months and to the extent otherwise required by applicable law.
(r) Compensation Committee. The Compensation and Human Resources Committee of
the Board of Directors of the Company.

 

5



--------------------------------------------------------------------------------



 



(s) Controlled Entity. Each corporation that is a member of a controlled group
of corporations, within the meaning of Section 414(b) of the Code, of which the
Employer is a member, each trade or business (whether or not incorporated) with
which the Employer is under common control within the meaning of Section 414(c)
of the Code, and each member of an affiliated service group, within the meaning
of Section 414(m) of the Code, of which the Employer is a member.
(t) Destec Account(s). A Participant’s Destec Before-Tax Subaccount, Destec
After-Tax Subaccount, Destec Employer Contribution Subaccount, and/or Destec
Rollover Contribution Subaccount, including the amounts credited thereto. In
addition to other provisions of the Plan, a Participant’s Destec Account(s)
shall be subject to the provisions of Appendix D, and in the event of any
conflict, Appendix D shall control.
(1) Destec After-Tax Subaccount. A subaccount of the After-Tax Account which was
credited with the amount, if any, transferred from a Participant’s After-Tax
Account under the Destec Plan and which is adjusted to reflect such Account’s
changes in value as provided in Section 4.3.
(2) Destec Before-Tax Subaccount. A subaccount of the Before-Tax Account which
was credited with the amount, if any, transferred from a Participant’s
Before-Tax Contributions Account under the Destec Plan and which is adjusted to
reflect such Account’s changes in value as provided in Section 4.3.
(3) Destec Employer Contribution Subaccount. A subaccount of the Employer
Contribution Account which was credited with the amount, if any, transferred
from a Participant’s Employer Contribution Account under the Destec Plan and
which is adjusted to reflect such Account’s changes in value as provided in
Section 4.3.
(4) Destec Rollover Contribution Subaccount. A subaccount of the Rollover
Contribution Account which was credited with the amount, if any, transferred
from a Participant’s Rollover Account under the Destec Plan and which is
adjusted to reflect such Account’s changes in value as provided in Section 4.3.
(u) Destec Plan. The Destec Energy, Inc. Retirement and Savings Plan.
(v) Direct Rollover. A payment by the Plan to an Eligible Retirement Plan
designated by a Distributee.
(w) Directors. The Board of Directors of the Company.
(x) Distributee. Each (i) Participant entitled to an Eligible Rollover
Distribution, (ii) Participant’s surviving spouse with respect to the interest
of such surviving spouse in an Eligible Rollover Distribution, and (iii) former
spouse of a Participant who is an alternate payee under a qualified domestic
relations order, as defined in section 414(p) of the Code, with regard to the
interest of such former spouse in an Eligible Rollover Distribution.
Notwithstanding the previous sentence, effective January 1, 2008, a Distributee
shall also include a nonspouse beneficiary, but only with regard to the
Participant’s interest under the Plan.

 

6



--------------------------------------------------------------------------------



 



(y) Dow ESOP Account. An individual account for each Participant which was
credited with the amount, if any, transferred from the Participant’s Dow ESOP
Account under the Destec Plan and which is adjusted to reflect such Account’s
changes in value as provided in Section 4.3. Effective as of December 1, 2001,
Dow ESOP Accounts ceased to be invested solely in the common stock of The Dow
Chemical Company.
(z) Dow Transfer Account. An individual account for each Participant which (i)
was credited with the amount, if any, transferred from the Participant’s Dow
Transfer Account under the Destec Plan, (ii) was credited with amounts, if any,
transferred from the Participant’s Dow ESOP Account pursuant to the provisions
of the Plan in effect prior to December 1, 2001, and (iii) is adjusted to
reflect such Account’s changes in value as provided in Section 4.3.
(aa) Effective Date. January 1, 2009, as to this restatement of the Plan, except
(i) as otherwise indicated in specific provisions of the Plan, and
(ii) provisions of the Plan required to have an earlier effective date by
applicable statute and/or regulation shall be effective as of the required
effective date in such statute and/or regulation, and shall apply, as of such
required effective date, to any plan merged into this Plan. The original
effective date of the Plan was May 1, 1989.
(bb) Eligible Employee. Each Employee other than (i) an Employee whose terms and
conditions of employment are governed by a collective bargaining agreement,
unless such agreement provides for his coverage under the Plan, (ii) a
nonresident alien who receives no earned income from the Employer that
constitutes income from sources within the United States, (iii) a Leased
Employee, (iv) an individual who is deemed to be an Employee pursuant to
Treasury regulations issued under Section 414(o) of the Code, (v) an Employee
who has waived participation in the Plan through any means including, but not
limited to, an Employee whose employment is governed by a written agreement with
the Employer (including an offer letter setting forth the terms and conditions
of employment) that provides that the Employee is not eligible to participate in
the Plan (a general statement in the agreement, offer letter, or other
communication stating that the Employee is not eligible for benefits shall be
construed to mean that the Employee is not an Eligible Employee), and (vi) an
Employee of an entity that has been designated to participate in the Plan
pursuant to the provisions of Article XVI to the extent that such entity’s
designation specifically excepts such Employee’s participation. Notwithstanding
any provision of the Plan to the contrary, no individual who is designated,
compensated, or otherwise classified or treated by the Employer as an
independent contractor or other non-common law employee shall be eligible to
become a Participant of the Plan. It is expressly intended that individuals not
treated as common law employees by the Employer are to be excluded from Plan
participation even if a court or administrative agency determines that such
individuals are common law employees.

 

7



--------------------------------------------------------------------------------



 



(cc) Eligible Retirement Plan. Any of (i) an individual retirement account
described in Section 408(a) of the Code, (ii) an individual retirement annuity
described in Section 408(b) of the Code, (iii) an annuity plan described in
Section 403(a) of the Code, (iv) a qualified plan described in Section 401(a) of
the Code, which under its provisions does, and under applicable law may, accept
a Distributee’s Eligible Rollover Distribution, (v) an annuity contract
described in Section 403(b) of the Code, (vi) an eligible plan under Section
457(b) of the Code which is maintained by a state, political subdivision of a
state, or agency or instrumentality of a state or political subdivision of a
state and which agrees to separately account for the amounts transferred into
such plan from the Plan, and (vii) effective January 1, 2008, a Roth IRA
described in Section 408A(b) of the Code. The definition of Eligible Retirement
Plan shall also apply in the case of a distribution to a surviving spouse or to
a spouse or former spouse who is an alternate payee under a qualified domestic
relations order, as defined in Section 414(p) of the Code.
Notwithstanding the foregoing, effective January 1, 2008, in the case of an
Eligible Rollover Distribution to a beneficiary who is a designated beneficiary
as defined in Section 401(a)(9)(E) of the Code and is not a surviving spouse, an
Eligible Retirement Plan is limited to an individual retirement account or
individual retirement annuity established for purposes of receiving the
distribution that is treated as an inherited account under Section 402(c)(11) of
the Code. If the designated beneficiary is a trust, an Eligible Retirement Plan
is limited to an individual retirement account created on behalf of the trust
that satisfies the requirements to be a designated beneficiary within the
meaning of Section 401(a)(9)(E) of the Code.
(dd) Eligible Rollover Distribution. With respect to a Distributee, any
distribution of all or any portion of the Accounts of a Participant other than
(i) a distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s designated beneficiary or for a
specified period of ten (10) years or more, (ii) a distribution to the extent
such distribution is required under Section 401(a)(9) of the Code, (iii) the
portion of a distribution that is not includible in gross income (determined
without regard to the exclusion for net unrealized appreciation with respect to
employer securities), (iv) a loan treated as a distribution under Section 72(p)
of the Code and not excepted by Section 72(p)(2), (v) a loan in default that is
a deemed distribution, (vi) any corrective distribution provided in Sections 3.8
and 4.4, (vii) a distribution pursuant to Section 9.1(e), and (viii) any other
distribution so designated by the Internal Revenue Service in revenue rulings,
notices, and other guidance of general applicability.
Notwithstanding the foregoing or any other provision of the Plan, a portion of a
distribution shall not fail to be an Eligible Rollover Distribution merely
because the portion consists of after-tax employee contributions which are not
includible in gross income; provided, however, that such portion may be
transferred only to an individual retirement account or annuity described in
Section 408(a) or (b) of the Code or to a qualified defined contribution plan
described in Section 401(a) or 403(a) of the Code that agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible.

 

8



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing or any other provision of the Plan, an Eligible
Rollover Distribution to a nonspouse beneficiary is not subject to the direct
rollover requirements of Section 401(a)(31) of the Code, the notice requirements
of Section 402(f) of the Code or the mandatory withholding requirements of
Section 3405(c) of the Code. If a nonspouse beneficiary receives an Eligible
Rollover Distribution from the Plan, the distribution is not eligible for a
“60-day” rollover.
(ee) Employee. Each (i) individual employed by the Employer (as reported on the
Employer’s payroll records and for whom the Employer has FICA taxes withheld),
and (ii) Leased Employee.
(ff) Employer. Each entity listed on Appendix A that has been designated to
participate in the Plan pursuant to the provisions of Article XVI. The Company
is not an Employer.
(gg) Employer Contribution Account. An individual account for each Participant,
which is credited with (i) all of the Participant’s Employer Contributions on
the Effective Date, (ii) all additional Employer Contributions contributed
and/or accrued after the Effective Date, and (iii) all Employer Discretionary
Qualified Matching Contributions, if any, made on such Participant’s behalf
pursuant to Section 3.5 to satisfy the restrictions set forth in Section 3.6.
The Employer Contribution Account shall also be adjusted to reflect such
Account’s changes in value as provided in Section 4.3.
(hh) Employer Contribution Account Subject to Vesting. The portion of a
Participant’s Employer Contribution Account which is subject to the vesting
schedule set forth in Section 6.5(c) or (d), as applicable.
(ii) Employer Contributions. The total of Employer Matching Contributions,
Employer Discretionary Contributions, and Employer Discretionary Qualified
Matching Contributions.
(jj) Employer Discretionary Contributions. Contributions made to the Plan by the
Employer pursuant to Section 3.4.
(kk) Employer Discretionary Qualified Matching Contributions. Contributions made
to the Plan by the Employer pursuant to Section 3.5.
(ll) Employer Matching Contributions. Contributions made to the Plan by the
Employer pursuant to Section 3.3.
(mm) Employment Commencement Date. The date on which an individual first
performs an Hour of Service.
(nn) Extant Account(s). An individual account for each Participant which was
credited with the amount, if any, transferred from the Participant’s account
under the Extant, Inc. 401(k) Plan, and which is adjusted to reflect such
Account’s changes in value as provided in Section 4.3.
(oo) 415 Compensation. Compensation as defined under Section 415(c)(3) of the
Code and Treasury Regulations issued pursuant thereto.

 

9



--------------------------------------------------------------------------------



 



(pp) Highly Compensated Employee. Each Employee who performs services during the
Plan Year for which the determination of who is highly compensated is being made
(the “Determination Year”) and who:
(1) Is a five-percent owner of the Employer (within the meaning of Section
416(i)(1)(A)(iii) of the Code) at any time during the Determination Year or the
twelve-month period immediately preceding the Determination Year (the “Look-Back
Year”); or
(2) For the Look-Back Year:
(A) Receives compensation (within the meaning of Section 414(q)(4) of the Code;
“compensation” for purposes of this Paragraph) in excess of $90,000 (with such
amount to be adjusted automatically to reflect any cost-of-living adjustments
authorized by Section 414(q)(1) of the Code) during the Look-Back Year; and
(B) If the Committee elects the application of this clause in such Look-Back
Year, is a member of the top 20% of Employees for the Look-Back Year (other than
Employees described in Section 414(q)(5) of the Code) ranked on the basis of
compensation received during the year.
For purposes of the preceding sentence, (i) all employers aggregated with the
Employer under Sections 414(b), (c), (m), or (o) of the Code shall be treated as
a single employer, and (ii) a former Employee who had a separation year
(generally, the Determination Year such Employee separates from service) prior
to the Determination Year and who was an active Highly Compensated Employee for
either such separation year or any Determination Year ending on or after such
Employee’s fifty-fifth birthday shall be deemed to be a Highly Compensated
Employee. To the extent that the provisions of this Paragraph are inconsistent
or conflict with the definition of a “highly compensated employee” set forth in
Section 414(q) of the Code and the Treasury Regulations thereunder, the relevant
terms and provisions of Section 414(q) of the Code and the Treasury Regulations
thereunder shall govern and control.
(qq) Hour of Service. Each hour for which an individual is directly or
indirectly paid, or entitled to payment, by the Employer or a Controlled Entity
as an Employee for the performance of duties.
(rr) Independent Fiduciary. The person or entity acting with respect to the
Company Stock Fund, as provided in Section 13.5.
(ss) Investment Fund. Investment funds made available from time to time for the
investment of Plan assets as described in Article V.

 

10



--------------------------------------------------------------------------------



 



(tt) Leased Employee. Each person who is not an employee of the Employer or a
Controlled Entity but who performs services for the Employer or a Controlled
Entity pursuant to an agreement (oral or written) between the Employer or a
Controlled Entity and any leasing organization, provided that (i) such person
has performed such services for the Employer or a Controlled Entity or for
related persons (within the meaning of Section 144(a)(3) of the Code) on a
substantially full-time basis for a period of at least one year, and (ii) such
services are performed under primary direction or control by the Employer or a
Controlled Entity.
(uu) Normal Retirement Date. The date a Participant attains the age of
sixty-five.
(vv) Participant. Each individual who (i) has met the eligibility requirements
for participation in the Plan pursuant to Article II, or (ii) has made a
Rollover Contribution in accordance with Section 3.9, but only to the extent
provided in Section 3.9. For purposes of Article V and Section 17.6 only, the
beneficiary of a deceased Participant and any alternate payee under a qualified
domestic relations order (as defined in Section 17.2) shall have the rights of a
Participant.
(ww) Period of Service. Each period of an individual’s Service commencing on his
Employment Commencement Date or a Reemployment Commencement Date, if applicable,
and ending on a Severance from Service Date. Notwithstanding the foregoing, a
period during which an individual is absent from Service by reason of the
individual’s pregnancy, the birth of a child of the individual, the placement of
a child with the individual in connection with the adoption of such child by the
individual, or for the purposes of caring for such child for the period
immediately following such birth or placement shall not constitute a Period of
Service between the first and second anniversary of the first date of such
absence. A Period of Service shall also include any period required to be
credited as a Period of Service by federal law other than the Act or the Code,
but only under the conditions and to the extent so required by such federal law.
Further, to the extent required by Section 414(n) of the Code and the applicable
interpretative authority thereunder, an individual’s Period of Service shall
include any period for which such individual was a Leased Employee (or would
have been a Leased Employee but for the requirements of Section 1.1(tt)(i)).
(xx) Period of Severance. Each period of time commencing on an individual’s
Severance from Service Date and ending on a Reemployment Commencement Date.
(yy) Plan. The Dynegy Inc. 401(k) Savings Plan, as amended from time to time.
(zz) Plan Year. The twelve-consecutive month period commencing January 1 of each
year.
(aaa) Reemployment Commencement Date. The first date upon which an individual
performs an Hour of Service following a Severance from Service Date.

 

11



--------------------------------------------------------------------------------



 



(bbb) Rollover Contribution Account. An individual account for a Participant,
which is comprised of the following subaccounts:
(1) Employee After-Tax Rollover Subaccount: A subaccount for such Participant
that is credited with (i) the balance of his Rollover Contributions consisting
of after-tax employee contributions on the Effective Date, if any, and (ii) any
additional Rollover Contributions consisting of after-tax employee
contributions. A Participant’s Employee After-Tax Rollover Subaccount shall be
adjusted to reflect changes in value as provided in Section 4.3.
(2) Employee Rollover Subaccount: A subaccount for such Participant that is
credited with (i) the balance of his Employee Rollover Subaccount on the
Effective Date, and (ii) any additional Rollover Contributions consisting of
amounts other than after-tax employee contributions and Roth Contributions. A
Participant’s Employee Rollover Subaccount shall be adjusted to reflect changes
in value as provided in Section 4.3.
(3) Employee Roth Rollover Subaccount: A subaccount for such Participant that is
credited with (i) the balance of his Employee Roth Rollover Subaccount on the
Effective Date, and (ii) any additional Rollover Contributions consisting of
Roth Contributions. A Participant’s Employee Roth Rollover Subaccount shall be
adjusted to reflect changes in value as provided in Section 4.3.
(ccc) Rollover Contributions. Contributions made by an Eligible Employee
pursuant to Section 3.9.
(ddd) Roth Account. An individual account for each Participant that is credited
with Roth Contributions, if any, made in accordance with Section 3.1(i) of the
Plan. Such Account shall also be adjusted to reflect changes in value as
provided in Section 4.3.
(eee) Roth Contributions. Contributions made by a Participant pursuant to
Section 3.1(i).
(fff) Service. The period of an individual’s employment with the Employer or a
Controlled Entity; provided, however, that each individual who was employed by
Sithe Energies, Inc. or Sithe Energies Power Services, Inc. (collectively
referred to as “Sithe”) on the date of the closing of the Sithe Transaction
shall be credited with Service for the period preceding such closing date in an
amount equal to the Years of Vesting Service, if any, credited to such
individual under the Sithe Energies Group Retirement 401(k) Plan immediately
prior to such closing date. For purposes of this provision, Sithe Transaction
shall mean the transaction contemplated by that certain Stock Purchase Agreement
dated as of November 1, 2004, by and among Exelon SHC, Inc., Exelon New England
Power Marketing, L.P., ExRes SHC, Inc. and Dynegy New York Holdings Inc. Further
provided, that each individual who was employed by LS Power Generation, LLC, LS
Power Development, LLC or LS Power Company, LLC (an “LS Power Entity”)
immediately prior to the “Effective Time” (as defined below) and who
subsequently becomes employed by an Employer after the Effective Time on or
before December 31, 2007, shall be credited with Service based upon his original
date of hire with an LS Power Entity. Further provided, each individual who was
employed by Wood Group Power Operations, Inc., Worley Parsons Group, Inc., North
American Energy Services Co., Prime South, Inc. or General Electric
International, Inc. (each a “Prior Company”), who incurs a Severance from
Employment with a Prior Company after the Effective Time and on or before
December 31, 2007, and who becomes employed by an Employer on or before
December 31, 2007, shall be credited with Service based upon his original date
of hire with such applicable Prior Company.

 

12



--------------------------------------------------------------------------------



 



For purposes of this Section 1.1(fff) of the Plan, “Effective Time” shall mean
the “Effective Time” specified in that certain Plan of Merger, Contribution and
Sale Agreement by and among Dynegy Illinois, LSP GEN Investors, L.P., LS Power
Partners, L.P., LS Power Equity Partners PIE I, L.P., LS Power Equity Partners,
L.P., LS Power Associates, L.P., Falcon Merger Sub Co., and Dynegy Acquisition,
Inc., executed September 14, 2006. In addition, the Committee may, in its
discretion, credit individuals with Service for employment with any other
entity, but only if and when such individual becomes an Eligible Employee and
only if (i) such service would not otherwise be credited as Service, and (ii)
such crediting of Service (A) has a legitimate business reason, (B) does not by
design or operation discriminate significantly in favor of Highly Compensated
Employees, and (C) is applied to all similarly-situated Eligible Employees. In
addition, the Committee, in its discretion, may credit individuals with Service
based on imputed service for periods after such individual has commenced
participation in the Plan while such individual is not performing service for
the Employer or while such individual is an Employee with a reduced work
schedule, but only if (i) such service would not otherwise be credited as
Service, (ii) such crediting of Service (A) has a legitimate business reason,
(B) does not by design or operation discriminate significantly in favor of
Highly Compensated Employees, and (C) is applied to all similarly situated
employees, and (iii) the individual has not permanently ceased to perform
service as an Employee, provided that the preceding clause (iii) of this
sentence shall not apply if (x) the individual is not performing service for the
Employer because of a disability, (y) the individual is performing service for
another employer under an arrangement that provides some ongoing business
benefit to the Employer, or (z) for purposes of vesting, the individual is
performing service for another employer that is being treated under the Plan as
actual service with the Employer. Notwithstanding the foregoing, each
Participant shall be credited with Service, as of December 31, 1997, in
accordance with the provisions of the Plan in effect at such time.
(ggg) Severance from Employment. The term “Severance from Employment” shall have
the same meaning as set forth in Treasury Regulation Section 1.401(k)-1(d). A
Severance from Employment occurs when the Participant ceases to be an Employee
of an Employer maintaining the Plan. An Employee does not have a Severance from
Employment if, in connection with a change of employment, the Employee’s new
employer maintains such Plan with respect to the Employee. For example, if a new
employer maintains the Plan with respect to an Employee by continuing or
assuming sponsorship of the Plan or by accepting a transfer of Plan assets and
liabilities (within the meaning of Section 414(l) of the Code) with respect to
the Employee, such Employee does not have a Severance from Employment.

 

13



--------------------------------------------------------------------------------



 



(hhh) Severance from Service Date. The earlier of (i) the first date on which an
individual incurs a Severance from Employment following his Employment
Commencement Date or a Reemployment Commencement Date, if applicable, (ii) the
first anniversary of the first date of a period in which an Employee remains
absent from Service (with or without pay) with the Employer for any reason other
than an authorized leave of absence, resignation, retirement, discharge, or
death, such as vacation, holiday, disability, or lay-off that is not classified
by the Employer as a termination of Service, or (iii) the second anniversary of
the first date of an Employee’s authorized leave of absence (with or without
pay). Notwithstanding the foregoing, the Severance from Service Date of an
individual who is absent from Service by reason of the individual’s pregnancy,
the birth of a child of the individual, the placement of a child with the
individual in connection with the adoption of such child by the individual, or
for purposes of caring for such child for the period immediately following such
birth or placement shall be the second anniversary of the first date of such
absence.
(iii) Single Plan Participant. With respect to a Plan Year, an individual who
(i) as of the last day of such Plan Year, is an Eligible Employee and is not
currently accruing benefits or earning service credit under the Trident NGL,
Inc. Retirement Plan or (ii) terminated employment during such Plan Year on or
after his Normal Retirement Date or by reason of death or Total and Permanent
Disability and, immediately prior to such termination, was not currently
accruing benefits or earning service credit under the Trident NGL, Inc.
Retirement Plan. Further provided, each individual who was employed by Accenture
LLP on March 1, 2008 and who subsequently becomes employed by an Employer during
the period of time beginning on March 17, 2008 and ending on April 30, 2008,
shall be credited with Service based upon his original date of hire with
Accenture LLP.
(jjj) Total and Permanent Disability. A Participant shall be considered totally
and permanently disabled if (i) the Participant has been determined to be
disabled by the Social Security Administration, and (ii) the Participant is
receiving payment of social security disability benefits.
(kkk) Trident Account(s). A Participant’s Trident Before-Tax Subaccount, Trident
Matching Subaccount, Trident Profit Sharing Stock Subaccount, including the
amounts credited thereto. In addition to other provisions of the Plan, a
Participant’s Trident Account shall be subject to the provisions of Appendix C,
and in the event of any conflict, Appendix C shall control.
(1) Trident Before-Tax Subaccount. A subaccount of the Before-Tax Account which
was credited with the amount, if any, transferred from a Trident Participant’s
Pretax Deferral Account under the Trident Plan and which is adjusted to reflect
such Account’s changes in value pursuant to Section 4.3. In addition to other
provisions of the Plan, a Participant’s Trident Before-Tax Account shall be
subject to the provisions of Appendix C, and in the event of any conflict,
Appendix C shall control.

 

14



--------------------------------------------------------------------------------



 



(2) Trident Matching Subaccount. A subaccount of the Employer Contribution
Account which was credited with the amounts, if any, transferred from a
Participant’s Matching Account under the Trident Plan, and which is adjusted to
reflect such Account’s changes in value pursuant to Section 4.3. In addition to
other provisions of the Plan, a Participant’s Trident Matching Account shall be
subject to the provisions of Appendix C, and in the event of any conflict,
Appendix C shall control.
(3) Trident Profit Sharing Stock Subaccount. A subaccount of the Employer
Contribution Account which was credited with the amounts, if any, transferred
from a Participant’s Profit Sharing Account under the Trident Plan and that were
invested in Company Stock, and which is adjusted to reflect such Account’s
changes in value pursuant to Section 4.3.
(lll) Trident Participant. A Participant with a balance in the Trident Plan that
was transferred to the Plan.
(mmm) Trident Plan. The Trident NGL, Inc. Savings Plan which was, effective
April 1, 1995, merged with and into the Plan.
(nnn) Trust. The trust(s) established under the Trust Agreement(s) to hold and
invest contributions made under the Plan and income thereon, and from which the
Plan benefits are distributed.
(ooo) Trust Agreement. The agreement(s) entered into between the Company and the
Trustee establishing the Trust, as such agreement(s) may be amended from time to
time.
(ppp) Trust Fund. The funds and properties held pursuant to the provisions of
the Trust Agreement for the use and benefit of the Participants, together with
all income, profits, and increments thereto.
(qqq) Trustee. The trustee or trustees qualified and acting under the Trust
Agreement at any time.
(rrr) Vested Interest. The portion of a Participant’s Accounts which, pursuant
to the Plan, is nonforfeitable.
(sss) VBO. The “Vanguard Brokerage Option” that is an Investment Fund under the
Plan, as described in Section 5.3.
(ttt) Vesting Service. The measure of service used in determining a
Participant’s Vested Interest as determined pursuant to Sections 6.6 and 6.7.
1.2 Number and Gender. Wherever appropriate herein, words used in the singular
shall be considered to include the plural and words used in the plural shall be
considered to include the singular. The masculine gender, where appearing in the
Plan, shall be deemed to include the feminine gender.

 

15



--------------------------------------------------------------------------------



 



1.3 Headings. The headings of Articles and Sections herein are included solely
for convenience, and if there is any conflict between such headings and the text
of the Plan, the text shall control.
1.4 Construction. It is intended that the Plan be qualified within the meaning
of section 401(a) of the Code and that the Trust be tax exempt under Section
501(a) of the Code, and all provisions herein shall be construed in accordance
with such intent.
II. PARTICIPATION
2.1 Eligibility. On or after the Effective Date, each Eligible Employee shall be
eligible to become a Participant immediately upon his employment as an Eligible
Employee. Notwithstanding the foregoing:
(a) An individual who was a Participant of the Plan on the day prior to the
Effective Date shall remain a Participant of this restatement thereof as of the
Effective Date;
(b) An Employee who has not become a Participant of the Plan because he was not
an Eligible Employee shall be eligible to become a Participant of the Plan
immediately upon becoming an Eligible Employee as a result of a change in his
employment status; and
(c) A Participant who ceases to be an Eligible Employee but remains an Employee
shall continue to be a Participant but, on and after the date he ceases to be an
Eligible Employee, he shall no longer be entitled to defer Compensation
hereunder, make contributions to the Plan, or share in allocations of Employer
Contributions unless and until he shall again become an Eligible Employee.
2.2 Participation. Participation in the Plan is voluntary. By electing to make
contributions to the Plan, a Participant agrees to be bound by the terms and
conditions of the Plan. Any Eligible Employee may become a Participant upon the
date he first become eligible pursuant to Section 2.1 by following the
procedures prescribed by the Committee within the time limits prescribed by the
Committee. Any Eligible Employee who does not become a Participant upon the date
he first becomes eligible pursuant to Section 2.1 may become a Participant on
the first day of any subsequent payroll period by timely following the
procedures prescribed by the Committee. Notwithstanding the foregoing,
participation in the Plan is automatic for any individual who qualifies as a
Single Plan Participant.

 

16



--------------------------------------------------------------------------------



 



III. CONTRIBUTIONS
3.1 Before-Tax Contributions.
(a) A Participant may elect to defer an integral percentage of not less than 1%
of his Compensation for a Plan Year by having the Employer contribute the amount
so deferred to the Plan. A Participant’s election to defer an amount of his
Compensation pursuant to this Section shall be made by authorizing his Employer,
in the manner prescribed by the Committee, to reduce his Compensation in the
elected amount and the Employer, in consideration thereof, agrees to contribute
an equal amount to the Plan. The Compensation elected to be deferred by a
Participant for a Plan Year pursuant to this Section shall become a part of the
Employer’s Before-Tax Contributions for such Plan Year and shall be allocated in
accordance with Section 4.1(a). Compensation for a Plan Year not so deferred by
a Participant shall be received by such Participant in cash. Such elections
cannot relate to Compensation that is currently available prior to the adoption
or effective date of the Plan. In addition, except for occasional, bona fide
administrative considerations, contributions made pursuant to such an election
cannot precede the earlier of (i) the performance of services relating to the
contribution, and (ii) when the Compensation that is subject to the election
would be currently available to the Participant in the absence of an election to
defer. Such election can only be made with respect to amounts that are
compensation as defined under Section 415(c)(3) of the Code and Treasury
Regulation Section 1.415(c)-2. A Participant who is not in Qualified Military
Service (as defined in Section 414(u) of the Code) cannot make an election with
respect to an amount paid after the Participant’s Severance from Employment,
unless the amount is paid within 21/2 months following the Participant’s
Severance from Employment and is described in Treasury
Regulation Section 1.415(c)-2(e)(3)(ii). For clarification purposes, the
preceding sentence shall permit elections to apply to: (i) amounts earned prior
to a Severance from Employment, and (ii) payments of sick leave and/or vacation
pay paid to a Participant as soon as administratively feasible following
Severance from Employment.
(b) A Participant’s deferral election shall remain in force and effect for all
periods following the effective date of such election (which shall be as soon as
administratively feasible after the election is made) until modified or
terminated or until such Participant terminates his employment or ceases to be
an Eligible Employee. A Participant who has elected to defer a portion of his
Compensation may change his deferral election percentage, effective as of the
next available pay date, by communicating such new deferral election percentage
to his Employer in the manner and within the time period prescribed by the
Committee.
(c) A Participant may cancel his deferral election, effective as of the next
available pay date by communicating such cancellation to his Employer in the
manner and within the time period prescribed by the Committee. A Participant who
so cancels his deferral election may resume deferrals, effective as of the next
available pay date, by communicating his new deferral election to his Employer
in the manner and within the time period prescribed by the Committee.
(d) In restriction of the Participants’ elections provided in Paragraphs (a),
(b), and (c) above, the Before-Tax Contributions and the elective deferrals
(within the meaning of Section 402(g)(3) of the Code) under all other plans,
contracts, and arrangements of the Employer on behalf of any Participant for any
calendar year shall not exceed $16,500 for calendar year 2009, (with such amount
to be adjusted automatically to reflect any cost-of-living adjustments
authorized by Section 402(g)(4) of the Code).

 

17



--------------------------------------------------------------------------------



 



(e) In further restriction of the Participants’ elections provided in Paragraphs
(a), (b), and (c) above, it is specifically provided that one of the actual
deferral percentage tests set forth in Section 401(k)(2) of the Code and
Treasury regulations thereunder (“ADP Test”) must be met in each Plan Year. Such
testing shall utilize the current year testing method as such term is defined
under Treasury Regulation Section 1.401(k)-2(a)(2)(ii). The actual deferral
ratio (as such term is defined under Treasury Regulation Section 1.401(k)-6)
(“ADR”) of any Participant who is a Highly Compensated Employee for the Plan
Year and who is eligible to have Before-Tax Contributions (and Employer
Discretionary Qualified Matching Contributions, if treated as elective
contributions for purposes of the ADP Test) allocated to such Participant’s
accounts under two (2) or more cash or deferred arrangements described in
Section 401(k) of the Code, that are maintained by an Employer (or a Controlled
Entity), shall be determined as if such elective contributions (and, if
applicable, such Qualified Matching Contributions) were made under a single
arrangement. If a Highly Compensated Employee participates in two (2) or more
cash or deferred arrangements of the Employer or a Controlled Entity that have
different Plan Years, then all elective contributions made during the Plan Year
being tested under all such cash or deferred arrangements shall be aggregated,
without regard to the plan years of the other plans. Notwithstanding the
foregoing, certain plans shall be treated as separate if mandatorily
disaggregated under the Regulations of Section 401(k) of the Code.
(f) If the Committee determines that a reduction of Compensation deferral
elections made pursuant to Paragraphs (a), (b) and (c) above is necessary to
ensure that the restrictions set forth in Paragraph (d) or (e) above are met for
any Plan Year, the Committee may reduce the elections of affected Participants
on a temporary and prospective basis in such manner as the Committee shall
determine.
(g) As soon as administratively feasible following the end of each payroll
period, but no later than the time required by applicable law, the Employer
shall contribute to the Trust, as Before-Tax Contributions with respect to each
Participant, an amount equal to the amount of Compensation elected to be
deferred, pursuant to Paragraphs (a) and (b) above (as adjusted pursuant to
Paragraph (f) above), by such Participant during such payroll period. Such
contributions, as well as the contributions made pursuant to Sections 3.3, 3.4,
and 3.5, shall be made without regard to current or accumulated profits of the
Employer. Notwithstanding the foregoing, the Plan is intended to qualify as a
profit sharing plan for purposes of Sections 401(a), 402, 412, and 417 of the
Code.
(h) Notwithstanding the foregoing, all Participants who are eligible to make
elective deferrals under this Plan and who have attained age 50 before the close
of the Plan Year shall be eligible to make Catch-up Contributions in accordance
with, and subject to the limitations of, Section 414(v) of the Code. Such
Catch-up Contributions shall not be taken into account for purposes of the
provisions of the Plan implementing the required limitations of Sections 402(g)
and 415 of the Code. The Plan shall not be treated as failing to satisfy the
provisions of the Plan implementing the requirements of Sections 401(k)(3),
401(k)(11), 401(k)(12), 410(b), or 416 of the Code, as applicable, by reason of
the making of such Catch-up Contributions. Notwithstanding any other provision
of the Plan, Catch-up Contributions shall not be matched by Employer
Contributions. Any Catch-Up Contribution made as a Roth Contribution under
Section 3.1(i) shall be treated as a Roth Contribution for purposes of
allocation, distribution and investment.

 

18



--------------------------------------------------------------------------------



 



(i) Effective January 1, 2008, a Participant may elect to have some or all of
his or her Before-Tax Contribution, as a whole percentage of Compensation, and
some or all of any Catch-Up Contribution, contributed to the Plan as a Roth
Contribution. A Roth Contribution means any Before-Tax Contribution that is
(i) designated irrevocably by the Participant at the time of execution of the
applicable payroll deduction authorization form; supplied by the Employer as a
Roth Contribution, (ii) treated by the Employer as included in the Participant’s
income at the time the Participant would have received the amount in cash if the
Participant had not made the election with respect to such Roth Contribution so
that the Roth Contribution shall be wages subject to applicable withholding
requirements, and (iii) maintained by the Plan in a separate, designated Roth
Account. Roth Contributions shall be subject to the same dollar limits and
nondiscrimination testing requirements as Before-Tax Contributions, and shall be
subject to the same Plan provisions as Before-Tax Contributions for purposes of
investment and distribution.
(j) Notwithstanding the foregoing or anything to the contrary, each Eligible
Employee whose employment with the Employer begins on or after the Effective
Date shall be deemed to have elected to defer 5% of his Compensation as a
Before-Tax Contribution (and for the sake of clarity, not as a Roth
Contribution) effective as of the first administratively feasible pay period
following an opt-out period prescribed by the Committee (which shall not be less
than sixty (60) days) unless such Eligible Employee opts out of such deemed
election during such opt-out period in the manner prescribed by the Committee.
Except as provided in this Paragraph (j), all provisions applicable to the
elective deferrals made pursuant to Paragraph (a) above shall also be applicable
to deemed elective deferrals made pursuant to this Paragraph, including, but not
limited to, a Participant’s ability to cancel or change such election in
accordance with Paragraphs (b) and (c) above.
3.2 After-Tax Contributions.
(a) If the Before-Tax Contributions to be made with respect to a Participant are
restricted by the limitations set forth in Section 3.1(d) for a calendar year,
then, automatically and without any further action by such Participant, such
Participant’s Compensation shall continue to be reduced by the percentage
elected by the Participant and then in effect pursuant to Section 3.1(a), (b),
or (c) for the remainder of such year but on an after-tax basis with such
reductions to be contributed to the Plan as his After-Tax Contributions.
Effective as of the first day of the following Plan Year, automatically and
without any further action by the Participant, such Participant’s Compensation
reduction election as then in effect under this Paragraph (a), as adjusted
pursuant to Paragraphs (c), (d) and (f) below, shall revert to an election to
defer Compensation pursuant to Section 3.1(a).

 

19



--------------------------------------------------------------------------------



 



(b) Without limiting the applicability of Paragraph (a) above, a Participant may
contribute to the Plan, as his After-Tax Contributions, an integral percentage
of not less than 1% of his Compensation. After-Tax Contributions shall be made
by authorizing the Employer to withhold such contributions from the
Participant’s Compensation as of each payroll period. Each Participant may elect
the amount of his After-Tax Contributions in the manner and within the time
period prescribed by the Committee.
(c) A Participant may change the amount of his After-Tax Contributions pursuant
to Paragraph (a) and/or (b) above effective as of the next available pay date by
electing a new After-Tax Contribution percentage in the manner and within the
time period prescribed by the Committee.
(d) A Participant may suspend his After-Tax Contributions pursuant to Paragraph
(a) and/or (b) above effective as of the next available pay date in accordance
with the procedures and within the time period prescribed by the Committee.
Resumption of suspended After-Tax Contributions shall be made effective as of
the next available pay date by making a new election in the manner and within
the time period prescribed by the Committee; provided, however, that a
Participant may not resume his After-Tax Contributions pursuant to Paragraph
(a) above once such After-Tax Contributions have been suspended pursuant to this
Paragraph.
(e) A Participant may at any time elect to make a lump sum After-Tax
Contribution to the Plan. Such After-Tax Contribution shall be paid to the
Employer by such Participant in cash (including personal check or other method
approved by the Committee), in an amount determined by such Participant;
provided, however, that such contribution may not exceed the otherwise
applicable limits set forth in the Plan.
(f) If the restrictions set forth in Section 3.6 would not otherwise be met for
any Plan Year, (i) the After-Tax Contribution elections made pursuant to
Paragraphs (a), (b), (c), and (d) above of affected Participants may be reduced
by the Committee on a temporary and prospective basis in such manner as the
Committee shall determine, and (ii) any After-Tax Contributions pursuant to
Paragraph (e) above of affected Participants may be limited or disallowed.
(g) As soon as administratively feasible following (i) the end of each payroll
period, or (ii) the receipt by the Employer of a Participant’s payment pursuant
to Paragraph (e) above, but in either event no later than the time required by
applicable law, the Employer shall contribute to the Trust the After-Tax
Contributions withheld from the Participants’ Compensation during such payroll
period or paid to the Employer in accordance with Paragraph (e) above, as
applicable.
3.3 Employer Matching Contributions.
(a) For each payroll period, the Employer shall contribute to the Trust, as
Employer Matching Contributions, an amount that equals 100% of the Before-Tax
Contributions that were made pursuant to Section 3.1 on behalf of each of the
Participants during such payroll period and that were not in excess of 5% of
each such Participant’s Compensation for such payroll period.

 

20



--------------------------------------------------------------------------------



 



(b) In addition to the Employer Matching Contributions made pursuant to
Paragraph (a) above, for each Plan Year the Employer shall contribute to the
Trust, as Employer Matching Contributions, an amount equal to the difference, if
any, between (i) 100% of the Before-Tax Contributions that were made pursuant to
Section 3.1 on behalf of each of the Eligible Participants during such Plan Year
and that were not in excess of 5% of each such Eligible Participant’s
Compensation for such Plan Year, and (ii) the Employer Matching Contributions
made pursuant to Paragraph (a) above for each such Eligible Participant for such
Plan Year. For purposes of this Paragraph, the term “Eligible Participant” shall
mean each Participant who was an Eligible Employee on the last day of the
applicable Plan Year.
(c) Employer Matching Contributions pursuant to Paragraph (a) above shall be
contributed to the Trust at the same time the related Before-Tax Contributions
are contributed to the Trust, and Employer Matching Contributions pursuant to
Paragraph (b) above shall be contributed to the Trust at the time determined by
the Committee. At the sole discretion of the Directors or the Compensation
Committee of the Company’s Board of Directors, Employer Matching Contributions
on behalf of Participants shall be made in cash, in whole shares of Company
Stock, or in any combination of cash and whole shares of Company Stock.
(d) Notwithstanding the preceding provisions of this Section 3.3, Roth
Contributions (except Catch-Up Contributions made as Roth Contributions) shall
be eligible for Employer Matching Contributions in the same manner and amount as
Before-Tax Contributions.
3.4 Employer Discretionary Contributions.
(a) For each Plan Year, the Employer may contribute to the Trust, as an Employer
Discretionary Contribution, an additional amount as determined in its
discretion.
(b) If it has been so determined that an Employer Discretionary Contribution
shall be made for any Plan Year, then such contribution shall be made in cash,
in whole shares of Company Stock, or in any combination of cash and whole shares
of Company Stock (as determined in the sole discretion of the Directors or the
Compensation Committee of the Company’s Board of Directors).
3.5 Employer Discretionary Qualified Matching Contributions. In addition to the
Employer Matching Contributions made pursuant to Section 3.3 and the Employer
Discretionary Contributions made pursuant to Section 3.4, for each Plan Year,
the Employer, in its discretion, may contribute to the Trust as an Employer
Discretionary Qualified Matching Contribution for such Plan Year the amounts
necessary to cause the Plan to satisfy the restrictions set forth in Section
3.1(e) (with respect to certain restrictions on Before-Tax Contributions) and
the amounts necessary to cause the Plan to satisfy the restrictions set forth in
Section 3.6 (with respect to certain restrictions on Employer Matching
Contributions and After-Tax Contributions). Amounts contributed in order to
satisfy the restrictions set forth in Section 3.1(e) shall be considered
“Qualified Matching Contributions” (within the meaning of Treasury
Regulation Section 1.401(k)-6), and amounts contributed in order to satisfy the
restrictions set forth in Section 3.6 shall be considered Employer Matching
Contributions.

 

21



--------------------------------------------------------------------------------



 



Employer Discretionary Qualified Matching Contributions may be contributed to
the Plan pursuant to the foregoing for purposes of satisfying the restrictions
set forth in Section 3.1(e) only if the conditions described in Treasury
Regulation Section 1.401(k)-2(a)(6) are satisfied. A contribution made pursuant
to this Section 3.5 is not taken into account under the actual contribution
percentage test (as defined under Treasury Regulation Section 1.401(k)-6) (“ACP
Test”) or in determining the ADR for a Participant who is not a Highly
Compensated Employee (a “NHCE”) to the extent that it exceeds the greatest of:
(a) Five percent (5%) of the NHCE’s Section 414(s) of the Code compensation for
the Plan Year;
(b) The NHCE’s Before-Tax Contributions for the Plan Year; and
(c) The product of two (2) times the Plan’s “Representative Matching Rate” (as
defined below) and the NHCE’s Before-Tax Contributions for the Plan Year.
Any amounts contributed pursuant to this Paragraph shall be allocated in
accordance with the provisions of Sections 4.1(e), (f) and (g). For purposes of
this Paragraph, the “Matching Rate” for a Participant generally is the Employer
Matching Contributions made for such Participant divided by the Participant’s
Before-Tax Contributions for the Plan Year. For purposes of this Paragraph, the
“Representative Matching Rate” is the lowest Matching Rate for any eligible NHCE
among a group of NHCEs that consists of half of all eligible NHCEs in the Plan
for the Plan Year (or, if greater, the lowest Matching Rate for all eligible
NHCEs in the Plan who are employed by the Employer on the last day of the Plan
Year and who make Before-Tax Contributions for the Plan Year). If the Matching
Rate is not the same for all levels of Before-Tax Contributions for a
Participant, then the Participant’s Representative Matching Rate is determined
assuming that a Participant’s Before Tax Contributions are equal to six percent
(6%) of his compensation under Section 414(s) of the Code.
3.6 Restrictions on Employer Matching Contributions and After-Tax Contributions.
In restriction of the Employer Matching Contributions and After-Tax
Contributions hereunder, it is specifically provided that one of the actual
contribution percentage tests set forth in Section 401(m) of the Code and
Treasury regulations thereunder (“ACP Test”) must be met in each Plan Year. Such
testing shall utilize the current year testing method as such term is defined in
Treasury Regulation Section 1.401(m)-2(a)(2)(ii). The Committee may elect, in
accordance with applicable Treasury regulations, to treat Before-Tax
Contributions to the Plan as Employer Matching Contributions for purposes of
meeting this requirement. The actual contribution ratio (as such term is defined
under Treasury Regulation Section 1.401(k)-6) (the “ACR”) for any Participant
who is a Highly Compensated Employee and who is eligible to have Employer
Matching Contributions or After-Tax Contributions allocated to his or her
account under two (2) or more plans described in Section 401(a) of the Code, or
arrangements described in Section 401(k) of the Code that are maintained by the
same Employer (or Controlled Entity), shall be determined as if the total of
such contributions was made under each plan and arrangement. If a Highly
Compensated Employee participates in two (2) or more such plans or arrangements
that have different plan years, then all Employer Matching Contributions and
After-Tax Contributions made during the Plan Year being tested under all such
plans and arrangements shall be aggregated, without regard to the plan years of
the other plans. Notwithstanding the foregoing, certain plans shall be treated
as separate if mandatorily disaggregated under the Regulations of Section 401(k)
of the Code.

 

22



--------------------------------------------------------------------------------



 



3.7 Return of Contributions. Anything to the contrary herein notwithstanding,
the Employer’s contributions to the Plan are contingent upon the deductibility
of such contributions under Section 404 of the Code. To the extent that a
deduction for contributions is disallowed, such contributions shall, upon the
written demand of the Employer, be returned to the Employer by the Trustee
within one year after the date of disallowance, reduced by any net losses of the
Trust Fund attributable thereto but not increased by any net earnings of the
Trust Fund attributable thereto, which net earnings shall be treated as a
forfeiture in accordance with Section 4.2. Moreover, if Employer contributions
are made under a mistake of fact, such contributions shall, upon the written
demand of the Employer, be returned to the Employer by the Trustee within one
year after the payment thereof, reduced by any net losses of the Trust Fund
attributable thereto but not increased by any net earnings of the Trust Fund
attributable thereto, which net earnings shall be treated as a forfeiture in
accordance with Section 4.2.
3.8 Disposition of Excess Deferrals and Excess Contributions.
(a) Anything to the contrary herein notwithstanding, any Before-Tax
Contributions or Roth Contributions to the Plan for a calendar year on behalf of
a Participant in excess of the limitations set forth in Section 3.1(d) and any
“excess deferrals” from other plans allocated to the Plan by such Participant no
later than March 1 of the next following calendar year within the meaning of,
and pursuant to the provisions of, Section 402(g)(2) of the Code, shall be
distributed to such Participant not later than April 15 of the next following
calendar year.
(b) Anything to the contrary herein notwithstanding, if, for any Plan Year, the
aggregate Before-Tax Contributions and/or Roth Contributions made by the
Employer on behalf of Highly Compensated Employees exceeds the maximum amount of
Before-Tax Contributions and/or Roth Contributions permitted on behalf of such
Highly Compensated Employees pursuant to Section 3.1(e) or 3.1(i), respectively,
an excess amount shall be determined by reducing Before-Tax Contributions and/or
Roth Contributions on behalf of Highly Compensated Employees in order of the
highest ADRs to equal the highest permitted ADR in accordance with Section
401(k)(8)(B)(ii) of the Code and the Treasury Regulations thereunder. Once
determined, the Committee may adjust the contributions of each affected Highly
Compensated Employee by causing such excess amounts to be (i) recharacterized as
Catch-up Contributions pursuant to the provisions of Section 4.5 of the Plan to
the maximum extent possible, and (ii) distributed to Highly Compensated
Employees in order of the highest dollar amounts contributed on behalf of such
Highly Compensated Employees in accordance with Section 401(k)(8)(C) of the Code
and the Treasury Regulations thereunder before the end of the next following
Plan Year. Income allocable to such excess amounts with respect to a Plan Year
shall be distributed therewith and shall include income for such Plan Year
including the gap period between the end of such Plan Year and the date of
distribution of such excess amounts computed under the safe harbor method of
allocating gap period income set forth in Treasury
Regulation Section 1.401(k)-2(b)(2)(iv)(D).

 

23



--------------------------------------------------------------------------------



 



(c) Anything to the contrary herein notwithstanding, if, for any Plan Year, the
aggregate Employer Matching Contributions and After-Tax Contributions allocated
to the Accounts of Highly Compensated Employees exceeds the maximum amount of
such Employer Matching Contributions and After-Tax Contributions permitted on
behalf of such Highly Compensated Employees pursuant to Section 3.6, an excess
amount shall be determined by reducing, first, After-Tax Contributions made by,
and second, Employer Matching Contributions made on behalf of, Highly
Compensated Employees in order of the highest ACR to equal the highest permitted
ACR in accordance with Section 401(m)(6)(B)(ii) of the Code and the Treasury
Regulations thereunder. Once determined, such excess shall be distributed to
Highly Compensated Employees in order of the highest dollar amounts contributed
by or on behalf of such Highly Compensated Employees in accordance with
Section 401(m)(6)(C) of the Code and the Treasury Regulations thereunder (or, if
such excess contributions are forfeitable, they shall be forfeited) before the
end of the next following Plan Year. Income allocable to such excess amounts
with respect to a Plan Year shall be distributed therewith and shall include
income for such Plan Year including the gap period between the end of such Plan
Year and the date of distribution of such excess amounts computed under the safe
harbor method of allocating gap period income set forth in Treasury
Regulation Section 1.401(m)-2(b)(2)(iv)(D). Employer Matching Contributions
which are not then vested shall be forfeited pursuant to this Paragraph only if
distribution of all vested Employer Matching Contributions is insufficient to
meet the requirements of this Paragraph. If vested Employer Matching
Contributions are distributed to a Participant and nonvested Employer Matching
Contributions remain credited to such Participant’s Accounts, such nonvested
Employer Matching Contributions shall vest at the same rate as if such
distribution had not been made.
(d) Effective January 1, 2008, in coordinating the disposition of excess
deferrals and excess contributions pursuant to this Section, such excess
deferrals and excess contributions shall be disposed of in the following order:
(1) First, excess Roth Contributions that constitute excess deferrals described
in Paragraph (a) above that are not considered in determining the amount of
Employer Matching Contributions pursuant to Section 3.3 shall be distributed.
(2) Next, excess Roth Contributions that constitute excess deferrals described
in Paragraph (a) above that are considered in determining the amount of Employer
Matching Contributions pursuant to Section 3.3 shall be distributed, and the
Employer Matching Contributions with respect to such Before-Tax Contributions
shall be forfeited;
(3) Next, excess Before-Tax Contributions that constitute excess deferrals
described in Paragraph (a) above that are not considered in determining the
amount of Employer Matching Contributions pursuant to Section 3.3 shall be
distributed;

 

24



--------------------------------------------------------------------------------



 



(4) Next, excess Before-Tax Contributions that constitute excess deferrals
described in Paragraph (a) above that are considered in determining the amount
of Employer Matching Contributions pursuant to Section 3.3 shall be distributed,
and the Employer Matching Contributions with respect to such Before-Tax
Contributions shall be forfeited;
(5) Next, excess Before-Tax Contributions described in Paragraph (b) above that
are not considered in determining the amount of Employer Matching Contributions
pursuant to Section 3.3 shall be distributed;
(6) Next, excess Before-Tax Contributions described in Paragraph (b) above that
are considered in determining the amount of Employer Matching Contributions
pursuant to Section 3.3 shall be distributed, and the Employer Matching
Contributions with respect to such Before-Tax Contributions shall be forfeited;
(7) Next, excess After-Tax Contributions described in Paragraph (c) above shall
be distributed; and
(8) Finally, excess Employer Matching Contributions described in Paragraph (c)
above shall be distributed (or, if forfeitable, forfeited).
(e) Any distribution or forfeiture of excess deferrals or excess contributions
pursuant to the provisions of this Section shall be adjusted for income or loss
allocated thereto in the manner determined by the Committee in accordance with
any method permissible under applicable Treasury Regulations.
3.9 Rollover Contributions.
(a) Rollover Contributions may be made to the Plan by any Eligible Employee of
amounts received by such Eligible Employee from a qualified plan described in
Section 401(a) or 403(a) of the Code or an annuity contract described in Section
403(b) of the Code (excluding, in each case, after-tax employee contributions).
In addition, the Plan will accept a Rollover Contribution of the portion of a
distribution received by an Eligible Employee from an individual retirement
account or annuity described in Section 408(a) or 408(b) of the Code that is
eligible to be rolled over and would otherwise be includible in gross income.
Rollover Contributions pursuant to this Paragraph may only be made to the Plan
pursuant to and in accordance with applicable provisions of the Code and
Treasury Regulations promulgated thereunder.
Notwithstanding the foregoing, effective January 1, 2008, the Plan will accept a
Rollover Contribution of after-tax employee contributions and/or Roth
contributions as Rollover Contributions. The Plan will account separately for
amounts so transferred, including accounts separately for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not includible in gross income.

 

25



--------------------------------------------------------------------------------



 



(b) Rollover Contributions may be made to the Plan by any Eligible Employee of
amounts received by such Eligible Employee from any of a qualified plan
described in Section 401(a) or 403(a) of the Code (including after-tax employee
contributions) or an annuity described in Section 403(b) of the Code (excluding
after-tax employee contributions). Rollover Contributions may be made to the
Plan only pursuant to and in accordance with applicable provisions of the Code
and Treasury Regulations promulgated thereunder. A Rollover Contribution of
amounts that are “eligible rollover distributions” within the meaning of
Section 402(f)(2)(A) of the Code may be made to the Plan irrespective of whether
such eligible rollover distribution was paid to the Eligible Employee or paid to
the Plan as a “direct” Rollover Contribution.
(c) Any Participant desiring to effect a Rollover Contribution to the Plan must
follow the procedures prescribed by the Committee for such purpose. The
Committee may require as a condition to accepting any Rollover Contribution that
such Eligible Employee furnish any evidence that the Committee in its discretion
deems satisfactory to establish that the proposed Rollover Contribution is in
fact eligible for rollover to the Plan and is made pursuant to and in accordance
with applicable provisions of the Code and Treasury Regulations. All Rollover
Contributions to the Plan must be made in cash. A Rollover Contribution shall be
credited to the Rollover Contribution Account of the Eligible Employee for whose
benefit such Rollover Contribution is being made as of the day such Rollover
Contribution is received by the Trustee.
Notwithstanding the foregoing, if a Participant’s interest under a qualified
plan described in Section 401(a) of the Code is distributed in connection with
an acquisition of stock or assets by an Employer or a Controlled Entity, the
Participant’s entire outstanding loan under such plan may be contributed as a
Rollover Contribution to this Plan, in accordance with this Section 3.9,
provided that the transferor plan provides the Committee with a current
favorable IRS determination letter issued to such transferor plan and trust or
such other evidence that the Committee in its discretion deems satisfactory to
establish that the proposed Rollover Contribution is in fact eligible for
rollover to the Plan and is made pursuant to and in accordance with applicable
provisions of the Code and Treasury Regulations. The Committee shall determine,
in its discretion, whether or not a distribution is made in connection with an
acquisition of stock or assets by an Employer or a Controlled Entity.
(d) A Participant who has made a Rollover Contribution in accordance with this
Section, but who has not otherwise become a Participant of the Plan in
accordance with Section 2.2, shall become a Participant coincident with such
Rollover Contribution; provided, however, that such Participant shall not have a
right to defer Compensation, make contributions to the Plan, or have Employer
Contributions made on his behalf until he has otherwise satisfied the
requirements imposed by Section 2.2.

 

26



--------------------------------------------------------------------------------



 



IV. ALLOCATIONS AND LIMITATIONS
4.1 Allocation of Contributions.
(a) Before-Tax Contributions made by the Employer on a Participant’s behalf
shall be allocated to such Participant’s Before-Tax Account. Further, Catch-up
Contributions pursuant to Section 3.1(h) made by the Employer on a Participant’s
behalf shall be allocated to such Participant’s Catch-Up Contribution Account.
(b) After-Tax Contributions made by a Participant pursuant to Section 3.2 shall
be allocated to such Participant’s After-Tax Account.
(c) Employer Matching Contributions made by the Employer on a Participant’s
behalf shall be allocated to such Participant’s Employer Contribution Account.
(d) The Employer Discretionary Contribution, if any, made pursuant to
Section 3.4 for a Plan Year shall be allocated as follows:
(1) For contributions made by the Employer for all Participants, such amounts
shall be allocated to such Participant’s Employer Contribution Account. The
allocation to each such eligible Participant’s Employer Contribution Account
shall be that portion of such Employer Discretionary Contribution which is in
the same proportion that such eligible Participant’s Compensation for such Plan
Year bears to the total of all such eligible Participant’s Compensation for such
Plan Year; and
(2) For contributions made by the Employer for Single Plan Participants who
received contributions for such a Plan Year, such amounts shall be allocated to
such Single Plan Participant’s Employer Contribution Account. The allocation to
each such eligible Single Plan Participant’s Employer Contribution Account shall
be that portion of such Employer Discretionary Contribution which is in the same
proportion that such Single Plan Participant’s Compensation for such Plan Year
bears to the total of all such Single Plan Participant’s Compensation for such
Plan Year.
(e) The Employer Discretionary Qualified Matching Contributions, if any, made
pursuant to Section 3.5 for a Plan Year in order to satisfy the restrictions set
forth in Section 3.1(e) shall be allocated to the Before-Tax Accounts of
Participants who (i) received an allocation of Before-Tax Contributions for such
Plan Year, and (ii) were not Highly Compensated Employees for such Plan Year
(each such Participant individually referred to as an “Eligible Participant” for
purposes of this Paragraph). Such allocation shall be made, first, to the
Before-Tax Account of the Eligible Participant who received the least amount of
Compensation for such Plan Year until the lesser of the limitation set forth in
Treasury Regulation Section 1.401(k)-2(a)(6)(v) or the limitation set forth in
Section 4.4 (the “401(k) Additional Contribution Limitation”) has been reached
as to such Eligible Participant, then to the Before-Tax Account of the Eligible
Participant who received the next smallest amount of Compensation for such Plan
Year until the 401(k) Additional Contribution Limitation has been reached as to
such Eligible Participant, and continuing in such manner until the Employer
Discretionary Qualified Matching Contribution for such Plan Year has been
completely allocated or the 401(k) Additional Contribution Limitation has been
reached as to all Eligible Participants.

 

27



--------------------------------------------------------------------------------



 



(f) The Employer Discretionary Qualified Matching Contribution, if any, made
pursuant to Section 3.5 for a Plan Year in order to satisfy the restrictions set
forth in Section 3.6 shall be allocated to the Employer Contribution Accounts of
Participants who (i) received an allocation of Employer Matching Contributions
for such Plan Year, and (ii) were not Highly Compensated Employees for such Plan
Year (each such Participant individually referred to as an “Eligible
Participant” for purposes of this Paragraph). Such allocation shall be made,
first, to the Employer Contribution Account of the Eligible Participant who
received the least amount of Compensation for such Plan Year until the lesser of
the limitation set forth in Treasury Regulation Section 1.401(m)-2(a)(5) or the
limitation set forth in Section 4.4 (the “401(m) Additional Contribution
Limitation”) has been reached as to such Eligible Participant; then to the
Employer Contribution Account of the Eligible Participant who received the next
smallest amount of Compensation for such Plan Year until the 401(m) Additional
Contribution Limitation has been reached as to such Eligible Participant, and
continuing in such manner until the Employer Discretionary Qualified Matching
Contribution for such Plan Year has been completely allocated or the 401(m)
Additional Contribution Limitation has been reached as to all Eligible
Participants.
(g) If an Employer Discretionary Qualified Matching Contribution is made in
order to satisfy the restrictions set forth in both Section 3.1(e) and
Section 3.6 for the same Plan Year, the Employer Discretionary Qualified
Matching Contributions made in order to satisfy the restrictions set forth in
Section 3.1(e) shall be allocated (pursuant to Paragraph (e) above) prior to
allocating the Employer Discretionary Qualified Matching Contribution made in
order to satisfy the restrictions set forth in Section 3.6 (pursuant to
Paragraph (f) above). In determining the application of the limitations set
forth in Section 4.4 to the allocations of Employer Discretionary Qualified
Matching Contributions, all Annual Additions (as such term is defined in
Section 4.4) to a Participant’s Accounts other than Employer Discretionary
Qualified Matching Contributions shall be considered allocated prior to Employer
Discretionary Qualified Matching Contributions.
(h) Roth Contributions pursuant to Sections 3.1 and 3.2, as applicable, made by
the Employer on a Participant’s behalf shall be allocated to such Participant’s
Roth Account.
(i) All contributions to the Plan shall be considered allocated to Participants’
Accounts no later than the last day of the Plan Year for which they were made,
as determined pursuant to Article III, except that, for purposes of Section 4.3,
contributions shall be considered allocated to Participants’ Accounts when
received by the Trustee.

 

28



--------------------------------------------------------------------------------



 



4.2 Application of Forfeitures. Any amounts that are forfeited under any
provision hereof during a Plan Year shall be applied in the manner determined by
the Committee to reduce Employer Contributions next coming due and/or to pay
expenses incident to the administration of the Plan and Trust. Prior to such
application, forfeited amounts shall be held in suspense and invested in the
Investment Fund or Funds designated from time to time by the Committee.
4.3 Valuation of Accounts. All amounts contributed to the Trust Fund shall be
invested as soon as administratively feasible following their receipt by the
Trustee, and the balance of each Account shall reflect the result of daily
pricing of the assets in which such Account is invested from the time of receipt
by the Trustee until the time of distribution.
4.4 Limit on Annual Additions Under Code Section 415. Effective January 1, 2008,
contributions hereunder shall be subject to the limitations of Code Section 415
and Treasury Regulations published pursuant to such Code Section on April 5,
2007, the provisions of which are specifically incorporated by reference; to the
extent any portion of this Section conflicts with such Regulations, the
provisions of the Regulations shall govern.
(a) The Annual Additions to a Participant’s Accounts hereunder (together with
the Annual Additions to the Participant’s account(s) under any other defined
contribution plans required to be aggregated with the Plan) for any Limitation
Year may not exceed the lesser of:
(1) Forty-nine Thousand Dollars ($49,000.00), subject to cost-of-living
increases as allowed under Code Section 415(d); or
(2) One hundred percent (100%) of the Participant’s 415 Compensation for the
Limitation Year.
In the event the preceding limitations apply to an individual who is a
Participant in this Plan and was a Participant in any other defined contribution
plan maintained by the Employer, the limitations shall apply first to this Plan.
(b) For purposes of this Section the following definitions shall apply:
(1) “Annual Addition” shall mean the sum of the following additions to a
Participant’s Accounts for the Limitation Year: (i) employer contributions
(including salary reduction contributions), (ii) employee contributions, and
(iii) forfeitures, if any. For purposes of this definition, “Annual Additions”
to other Employer defined contribution plans (also taken into account when
applying the limitations in Paragraph (a) above) include any voluntary employee
contributions to an account in a qualified defined benefit plan and any employer
contribution to an individual retirement account or annuity under Code
Section 408 or to a medical account for a key employee under Code Section 401(h)
or 419A(d), except that the 25%-of-pay limit below shall not apply to employer
contributions to a key employee’s medical account after his separation from
service.
(2) “Limitation Year” shall be the Plan Year.
(c) In the event the limitations in this Section are not satisfied, correction
shall be made under the rules provided in Revenue Procedure 2008-50 (and any
successor to that Revenue Procedure).

 

29



--------------------------------------------------------------------------------



 



4.5 Recharacterizations. In the event a Participant’s Before-Tax Contributions
for a Plan Year do not equal a limitation described in Section 3.1(h) for any
reason whether or not related to an election by a Participant, his Catch-up
Contributions, if any, for such Plan Year shall be recharacterized as Before-Tax
Contributions for all purposes to the extent necessary to either (i) increase
Before-Tax Contributions to equal such limitation, or (ii) exhaust the Catch-up
Contributions made for such Plan Year; provided, however, in no event shall such
recharacterized Catch-up Contributions be eligible to be matched by Employer
Matching Contributions.
In the event a Participant who is eligible to elect Catch-up Contributions
pursuant to the provisions of Section 3.1(h) is determined by the Committee,
applying the provisions of Section 3.8, to have excess deferrals for a Plan
Year, then before causing a distribution of such Participant’s excess deferrals,
the Committee may cause such Participant’s Before-Tax Contributions to be
recharacterized as Catch-up Contributions to the extent necessary to either
(i) exhaust his excess deferrals, or (ii) increase his Catch-up Contributions to
the applicable limit under section 414(v) of the Code for the Plan Year.
V. INVESTMENT OF ACCOUNTS
5.1 Investment of Certain Employer Contributions. Subject to the Independent
Fiduciary’s authority, pursuant to Section 13.5, to terminate the availability
of the Company Stock Fund as an investment option under the Plan, Employer
Matching Contributions and Employer Discretionary Contributions, and any
earnings thereon, shall be initially invested in the Company Stock Fund. In the
event the Independent Fiduciary terminates the availability of the Company Stock
Fund as an investment option under the Plan, the Independent Fiduciary shall
designate an alternative investment fund to receive Employer Matching
Contributions and Employer Discretionary Contributions pending further
investment directions from the Participants and beneficiaries.
5.2 Investment of Accounts.
(a) Except as provided in Section 5.1, each Participant shall designate, in
accordance with the procedures established from time to time by the Committee,
the manner in which the amounts allocated to each of his Accounts shall be
invested from among the Investment Funds made available from time to time by the
Committee, except that, subject to Section 13.5, there shall be a Company Stock
Fund and the Committee may not eliminate such fund. With respect to the portion
of a Participant’s Accounts that is subject to investment discretion, such
Participant may designate one of such Investment Funds for all the amounts
allocated to such portion of his Accounts (except to the extent otherwise
provided by the Committee pursuant to Section 5.3 with respect to the VBO) or he
may split the investment of the amounts allocated to such portion of his
Accounts between such Investment Funds in such increments as the Committee may
prescribe. Except as otherwise provided in Section 13.5, if a Participant fails
to make a designation (including, for example, with respects to amounts deferred
under Section 3.1(j)), then such portions of his Accounts shall be invested in
the Investment Fund or Funds designated by the Committee from time to time in a
uniform and nondiscriminatory manner.

 

30



--------------------------------------------------------------------------------



 



(b) Except as provided in Section 5.1, a Participant may change his investment
designation for future contributions to be allocated to his Accounts. Any such
change shall be made in accordance with the procedures established by the
Committee, and the frequency of such changes may be limited by the Committee.
(c) A Participant may elect to convert his investment designation with respect
to the amounts already allocated to his Accounts (including, without limitation,
the conversion of the investment designation with respect to amounts allocated
to the Company Stock Fund pursuant to Section 5.1). Any such conversion shall be
made in accordance with the procedures established by the Committee, and the
frequency of such conversions may be limited by the Committee.
5.3 VBO Investments. The VBO shall be one of the Investment Funds available for
the investment of the amounts in a Participant’s Accounts with respect to which
the Participant has a Vested Interest. A Participant may designate that a
portion of the amounts in his Accounts with respect to which he has a Vested
Interest shall be invested in the VBO in accordance with the procedures, and
subject to any limitations, established by the Committee. Upon such a
designation, the amounts so invested in the VBO shall be available, in
accordance with such Participant’s directions, for the purchase and subsequent
sale of such stocks, bonds, mutual fund units, and other securities as the
Committee shall make available from time to time. A Participant’s directions
with respect to any such purchases and sales shall be effected in accordance
with the procedures established by the Committee. Investment in the VBO by a
Participant shall subject the amounts in his Accounts to such annual,
transactional, or other fees and expenses as the Committee may determine.
Further, investment in the VBO shall be subject to such other terms, conditions,
and limitations as the Committee may from time to time determine. Voting and
other rights associated with Participants’ investments in the VBO shall be
exercisable by Participants to the extent and in the manner determined by the
Committee in its sole discretion.
5.4 Pass-Through Voting and Other Rights with Respect to Company Stock.
(a) Each Participant shall have the right to direct the Trustee as to the manner
of voting and the exercise of all other rights which a shareholder of record has
with respect to shares (and fractional shares) of Company Stock which have been
allocated to the Participant’s Accounts including, but not limited to, the right
to sell or retain shares in a public or private tender offer.
(b) All shares (and fractional shares) of Company Stock for which the Trustee
has not received timely Participant directions shall be voted or exercised by
the Trustee in the same proportion as the shares (and fractional shares) of
Company Stock for which the Trustee received timely Participant directions,
except in the case where to do so would be inconsistent with the provisions of
Title I of the Act.

 

31



--------------------------------------------------------------------------------



 



(c) Notwithstanding anything herein to the contrary, in the event of a tender
offer for Company Stock, the Trustee shall interpret a Participant’s silence as
a direction not to tender the shares of Company Stock allocated to the
Participant’s Accounts and, therefore, the Trustee shall not tender any shares
(or fractional shares) of Company Stock for which it does not receive timely
directions to tender such shares (or fractional shares) from Participants,
except in the case where to do so would be inconsistent with the provisions of
Title I of the Act.
5.5 Stock Splits and Stock Dividends. Stock or other securities received by the
Trustee by reason of a stock split, stock dividend, or recapitalization shall be
appropriately allocated to the Accounts of each affected Participant.
VI. GENERAL BENEFITS AND DETERMINATION OF VESTED INTEREST
6.1 No Benefits Unless Herein Set Forth. Except as set forth in this Article, a
Participant who incurs a Severance from Employment prior to his Normal
Retirement Date for any reason other than death or who incurs a Total and
Permanent Disability shall acquire no right to any benefit from the Plan or the
Trust Fund.
6.2 Retirement Benefits. A Participant who incurs a Severance from Employment on
or after his Normal Retirement Date shall be entitled to a retirement benefit,
payable at the time and in the form, provided in Article VIII, equal in value to
the aggregate amount in his Accounts on his Benefit Commencement Date. Any
contribution allocable to a Participant’s Accounts after his Benefit
Commencement Date shall be distributed, if his benefit was paid in a lump sum,
or used to increase his payments, if his benefit is being paid on a periodic
basis, as soon as administratively feasible after the date that such
contribution is paid to the Trust Fund.
6.3 Pre-Retirement Severance from Employment Benefits. Each Participant who
incurs a Severance from Employment prior to his Normal Retirement Date for any
reason other than Total and Permanent Disability or death shall be entitled to a
Severance from Employment benefit, payable at the time and in the form provided
in Article VIII, equal in value to his Vested Interest in the aggregate amount
in his Accounts on his Benefit Commencement Date. A Participant’s Vested
Interest in any contribution allocable to such Participant’s Accounts after his
Benefit Commencement Date shall be distributed, if his benefit was paid in a
lump sum, or used to increase his payments, if his benefit is being paid on a
periodic basis, as soon as administratively feasible after the date that such
contribution is paid to the Trust Fund.
6.4 Disability Benefits. Each Participant who incurs a Total and Permanent
Disability shall be entitled to a disability benefit, payable at the time and in
the form provided in Article VIII, equal in value to the aggregate amount in his
Accounts on his Benefit Commencement Date. Any contribution allocable to a
Participant’s Accounts after his Benefit Commencement Date shall be distributed,
if his benefit was paid in a lump sum, or used to increase his payments, if his
benefit is being paid on a periodic basis, as soon as administratively feasible
after the date that such contribution is paid to the Trust Fund.

 

32



--------------------------------------------------------------------------------



 



6.5 Determination of Vested Interest.
(a) A Participant shall have a 100% Vested Interest in his Before-Tax Account,
Dow ESOP Account, Dow Transfer Account, Destec Account(s), Extant Account,
Trident Account(s), After-Tax Account, Rollover Contribution Account, Roth
Account, Class Settlement Account I, and Class Settlement Account II at all
times.
(b) A Participant’s Vested Interest in Employer Contributions allocated to his
Employer Contribution Account under the Plan after April 1, 1995, and the
earnings thereon, shall be determined as follows:
(1) The Vested Interest in such contributions and earnings of any Participant
with three or more years of Vesting Service under the Plan as of April 1, 1995,
shall be 100%.
(2) The Vested Interest in such contributions and earnings of any Participant
with less than three years of Vesting Service as of April 1, 1995, shall be
determined by such Participant’s years of Vesting Service in accordance with the
applicable vesting schedule set forth in Paragraph (c) or Paragraph (d) below.
(c) A Participant’s Vested Interest in his Employer Contribution Account
determined in accordance with the following schedule:

          Years of Vesting Service   Vested Interest  
 
       
Less than 1 year
    0 %
1 year
    50 %
2 years
    100 %

(d) Notwithstanding Paragraph (c) above, a Participant that is a member of IBEW
Local 1245, IBEW Local 320, or IBEW Local 769, shall have his Vested Interest in
his Employer Contribution Account determined in accordance with the following
schedule:

          Years of Vesting Service   Vested Interest  
 
       
Less than 1 year
    0 %
1 year
    25 %
2 years
    50 %
3 years
    75 %
4 years or more
    100 %

(e) Paragraphs (b), (c), and (d) above notwithstanding, a Participant shall have
a 100% Vested Interest in his Employer Contribution Account (i) upon the
attainment of his Normal Retirement Date while employed by the Employer or a
Controlled Entity, (ii) upon incurring a Total and Permanent Disability,
(iii) upon the death of such Participant while an Employee, or (iv) if such
Participant is an affected Participant, upon the occurrence of an event
described in, under the conditions set forth in, Section 15.2.

 

33



--------------------------------------------------------------------------------



 



(f) Paragraphs (b), (c), and (d) above notwithstanding, a Participant who was
employed by Dynegy Midstream Services, Limited Partnership (“DMS”) on the date
of the closing of the sale of DMS in the transaction by and between Dynegy Inc.,
Dynegy Holdings Inc., Dynegy Midstream Holdings, Inc., Dynegy Midstream G.P.,
Inc., and Targa Resources, Inc., Targa Resources Partners OLP LP and Targa
Midstream GP, LLC shall have a 100% Vested Interest in his Employer Contribution
Account on such date.
6.6 Crediting of Vesting Service.
(a) For the period preceding the Effective Date, subject to the provisions of
Section 8.5, an individual shall be credited with Vesting Service in an amount
equal to all service credited to him for vesting purposes under the Plan as it
existed on the day prior to the Effective Date; provided, however, that each
individual who was employed by Illinois Power Company or any of its affiliates
(collectively, “Illinois Power”) on the date of the closing of the Illinova
Transaction (as defined in Section 8.3(g)(2)) shall be credited with Vesting
Service for the period preceding such date based upon his original date of hire
with Illinois Power.
(b) On or after the Effective Date, subject to the remaining Paragraphs of this
Section and to the provisions of Section 6.7, an individual shall be credited
with Vesting Service in an amount equal to his aggregate Periods of Service
whether or not such Periods of Service are completed consecutively.
(c) Paragraph (b) above notwithstanding, if an individual terminates his Service
(at a time other than during a leave of absence) and subsequently resumes his
Service, if his Reemployment Commencement Date is within twelve months of his
Severance from Service Date, such Period of Severance shall be treated as a
Period of Service for purposes of Paragraph (b) above.
(d) Paragraph (b) above notwithstanding, if an individual terminates his Service
during a leave of absence and subsequently resumes his Service, if his
Reemployment Commencement Date is within twelve months of the beginning of such
leave of absence, such Period of Severance shall be treated as a Period of
Service for purposes of Paragraph (b) above.
6.7 Forfeitures of Vesting Service.
(a) In the case of an individual who incurs a Severance from Employment at a
time when he has no balance credited to his Before-Tax Account and a 0% Vested
Interest in his Employer Contribution Account and thereafter incurs a Period of
Severance that equals or exceeds the greater of five (5) years or his aggregate
Period of Service completed before such Period of Severance, such individual’s
Period of Service completed before such Period of Severance shall be forfeited
and completely disregarded in determining his years of Vesting Service.

 

34



--------------------------------------------------------------------------------



 



(b) In the case of a Participant who incurs a Severance from Employment with the
Employer at a time when he has a balance credited to his Before-Tax Account or a
Vested Interest in his Employer Contribution Account of less than 100% and
thereafter incurs a Period of Severance of five (5) consecutive years, such
Participant’s years of Vesting Service completed after such Period of Severance
shall be disregarded for purposes of determining such Participant’s Vested
Interest in any Plan benefits derived from Employer Contributions on his behalf
before such Period of Severance, but his years of Vesting Service completed
before such Period of Severance shall not be disregarded in determining his
nonforfeitable right to Employer Contributions on his behalf after such Period
of Severance.
(c) A Participant who incurs a Severance from Employment with the Employer at a
time when he has a 100% Vested Interest shall not forfeit any of his Vesting
Service.
6.8 Forfeitures of Nonvested Account Balance.
(a) With respect to a Participant who incurs a Severance from Employment with
the Employer with a Vested Interest in his Employer Contribution Account that is
less than 100% and either is not entitled to any distribution from the Plan or
receives a distribution from the Plan of the balance of his Vested Interest in
his Accounts in the form of a lump sum distribution, the nonvested portion of
such terminated Participant’s Employer Contribution Account as of his Benefit
Commencement Date shall become a forfeiture as of his Benefit Commencement Date
(or as of the date he incurs a Severance from Employment if no amount is payable
from the Trust Fund on behalf of such Participant with such Participant being
considered to have received a distribution of zero dollars on his Severance from
Employment date).
(b) With respect to a Participant who incurs a Severance from Employment with a
Vested Interest in his Employer Contribution Account that is less than 100% and
who has not previously incurred a forfeiture under the provisions of Paragraph
(a) above (or Section 8.8 below), the nonvested portion of his Employer
Contribution Account shall be forfeited as of the earlier of (i) the date the
Participant completes a Period of Severance of five (5) consecutive years, or
(ii) the date of the Participant’s death.
6.9 Restoration of Forfeited Account Balance. In the event that the nonvested
portion of a terminated Participant’s Employer Contribution Account becomes a
forfeiture pursuant to Section 6.8, the terminated Participant shall, upon
subsequent reemployment with the Employer prior to incurring a Period of
Severance of five (5) consecutive years, have the forfeited amount restored to
such Participant’s Employer Contribution Account, unadjusted by any subsequent
gains or losses of the Trust Fund; provided, however, that such restoration
shall be made only if such Participant repays in cash an amount equal to the
amount so distributed to him pursuant to Section 6.8 within five (5)years from
the date the Participant is reemployed. A reemployed Participant who was not
entitled to a distribution from the Plan when he incurred a Severance from
Employment shall be considered to have repaid a distribution of zero dollars on
the date of his reemployment. Any such restoration shall be made as soon as
administratively feasible following the date of repayment. Notwithstanding
anything to the contrary in the Plan,

 

35



--------------------------------------------------------------------------------



 



forfeited amounts to be restored by the Employer pursuant to this Section shall
be charged against and deducted from forfeitures for the Plan Year in which such
amounts are restored that would otherwise be available to be applied pursuant to
Section 4.2. If such forfeitures otherwise available are not sufficient to
provide such restoration, the portion of such restoration not provided by
forfeitures shall be charged against and deducted from Employer Discretionary
Contributions otherwise available for allocation to other Participants in
accordance with Section 4.1(d), and any additional amount needed to restore such
forfeited amounts shall be a minimum required Employer Discretionary
Contribution (which shall be made without regard to current or accumulated
earnings and profits). Any amounts repaid to the Plan by a Participant pursuant
to this Section shall be subject to the same restrictions under the Plan as are
the Account or Accounts from which such amounts were originally distributed.
Repayment shall be permitted from an individual retirement account or individual
retirement annuity if such individual retirement account or individual
retirement annuity contains only amounts distributed to the Participant from the
Plan and earnings thereon.
6.10 Special Formula for Determining Vested Interest for Partial Accounts. With
respect to a Participant whose Vested Interest in his Employer Contribution
Account Subject to Vesting is less than 100% and who receives a termination
distribution from his Employer Contribution Account Subject to Vesting other
than a lump sum distribution, any amount remaining in his Employer Contribution
Account Subject to Vesting shall continue to be maintained as a separate
account. At any relevant time, such Participant’s nonforfeitable portion of his
separate account shall be determined in accordance with the following formula:
X=P(AB + (R x D)) — (R x D)
For purposes of applying the formula: (i) X is the nonforfeitable portion of
such separate account at the relevant time; (ii) P is the Participant’s Vested
Interest in his Employer Contribution Account Subject to Vesting at the relevant
time; (iii) AB is the balance of such separate account at the relevant time;
(iv) R is the ratio of the balance of such separate account at the relevant time
to the balance of such separate account after the distribution; and (v) D is the
amount of the distribution. For all other purposes of the Plan, a Participant’s
separate account shall be treated as an Employer Contribution Account. Upon his
incurring a Period of Severance of five (5) consecutive years, the forfeitable
portion of a terminated Participant’s separate account and Employer Contribution
Account Subject to Vesting shall be forfeited as of the end of the Plan Year
during which the terminated Participant completes such Period of Severance if
not forfeited earlier pursuant to the provisions of Section 8.6
VII. DEATH BENEFITS
7.1 Death Benefits. Upon the death of a Participant while an Employee, the
Participant’s designated beneficiary shall be entitled to a death benefit,
payable at the time and in the form provided in Article VIII, equal to the value
of the Participant’s Accounts on his Benefit Commencement Date.

 

36



--------------------------------------------------------------------------------



 



7.2 Designation of Beneficiaries.
(a) Each Participant shall have the right to designate the beneficiary or
beneficiaries to receive payment of his benefit in the event of his death. Each
such designation shall be made by executing the beneficiary designation form
prescribed by the Committee and filing such form with the Committee. Any such
designation may be changed at any time by such Participant by execution and
filing of a new designation in accordance with this Section. Notwithstanding the
foregoing, if a Participant who is married on the date of his death has
designated an individual or entity other than his surviving spouse as his
beneficiary, such designation shall not be effective unless (i) such surviving
spouse has consented thereto in writing and such consent (A) acknowledges the
effect of such specific designation, (B) either consents to the specific
designated beneficiary (which designation may not subsequently be changed by the
Participant without spousal consent) or expressly permits such designation by
the Participant without the requirement of further consent by such spouse, and
(C) is witnessed by a Plan representative (other than the Participant) or a
notary public, or (ii) the consent of such spouse cannot be obtained because
such spouse cannot be located or because of other circumstances described by
applicable Treasury Regulations. Any such consent by such surviving spouse shall
be irrevocable.
(b) If no beneficiary designation is on file with the Committee at the time of
the death of the Participant or if such designation is not effective for any
reason as determined by the Committee, the designated beneficiary or
beneficiaries to receive such death benefit shall be as follows:
(1) If a Participant leaves a surviving spouse, his designated beneficiary shall
be such surviving spouse; and
(2) If a Participant leaves no surviving spouse, his designated beneficiary
shall be (i) such Participant’s executor or administrator, or (ii) his heirs at
law if there is no administration of such Participant’s estate.
(c) Notwithstanding the preceding provisions of this Section and to the extent
not prohibited by state or federal law, if a Participant is divorced from his
spouse and at the time of his death is not remarried to the person from whom he
was divorced, any designation of such divorced spouse as his beneficiary under
the Plan filed prior to the divorce shall be null and void unless the contrary
is expressly stated in writing filed with the Committee by the Participant. The
interest of such divorced spouse failing hereunder shall vest in the persons
specified in Paragraph (b) above as if such divorced spouse did not survive the
Participant.
VIII. PAYMENT OF BENEFITS
8.1 Determination of Benefit Commencement Date.
(a) A Participant’s Benefit Commencement Date shall be the date that is as soon
as administratively feasible after the date the Participant or his beneficiary
becomes entitled to a benefit pursuant to Article VI or VII unless the
Participant has been reemployed by the Employer or a Controlled Entity before
such potential Benefit Commencement Date.

 

37



--------------------------------------------------------------------------------



 



(b) Unless (i) the Participant has attained age sixty-five (65) or died,
(ii) the Participant consents to a distribution pursuant to Paragraph (a) within
the one-hundred-eighty (180) day period ending on the date payment of his
benefit hereunder is to commence pursuant to Paragraph (a), or (iii) the
Participant’s Vested Interest in his Accounts is not in excess of $1,000, the
Participant’s Benefit Commencement Date shall be deferred to the date which is
as soon as administratively feasible after the earlier of the date the
Participant attains age sixty-five (65) or the Participant’s date of death, or
such earlier date as the Participant may elect by written notice to the
Committee prior to such date. No less than thirty (30) days (unless such
thirty-day period is waived by an affirmative election in accordance with
applicable Treasury Regulations) and no more than one-hundred-eighty (180) days
before his Benefit Commencement Date, the Committee shall inform the Participant
of his right to defer his Benefit Commencement Date and shall describe the
Participant’s Direct Rollover election rights pursuant to Section 8.3 below.
(c) A Participant’s Benefit Commencement Date shall in no event be later than
the sixtieth (60th) day following the close of the Plan Year during which such
Participant attains, or would have attained, his Normal Retirement Date or, if
later, incurs a Severance from Employment from the Employer and all Controlled
Entities.
(d) Subject to the provisions of Section 8.2, a Participant’s Benefit
Commencement Date shall not occur unless the Article VI or VII event entitling
the Participant (or his beneficiary) to a benefit constitutes a distributable
event described in Section 401(k)(2)(B) of the Code and shall not occur while
the Participant is employed by the Employer or any Controlled Entity
(irrespective of whether the Participant has become entitled to a distribution
of his benefit pursuant to Article VI or VII).
(e) Paragraphs (a), (b) and (c) above notwithstanding, but subject to the
provisions of Section 8.2 below, a Participant and the beneficiary of a
Participant who dies prior to his Benefit Commencement Date, other than a
Participant whose balance in his Accounts is not in excess of $1,000, must file
a claim for benefits in the manner prescribed by the Committee before payment of
his benefit will be made.
(f) For purposes of this Section, in determining whether a Participant’s Vested
Interest in his Accounts is not in excess of $1,000, the value of the
Participant’s Vested Interest in his Accounts shall be determined without regard
to that portion of his Accounts which is attributable to Rollover Contributions
(and earnings allocable thereto) within the meaning of Sections 402(c),
403(a)(4), 403(b)(8), 408(d)(3)(A)(ii) and 457(e)(16) of the Code. If the value
of a Participant’s Vested Interest in his Accounts as so determined is $1,000 or
less, then the Participant’s entire nonforfeitable account balance (including
amounts attributable to such Rollover Contributions) shall be immediately
distributed in a single lump sum payment.

 

38



--------------------------------------------------------------------------------



 



8.2 Minimum Distribution Requirements. All distributions required under this
Section 8.2 will be determined and made in accordance with the Treasury
Regulations under Section 401(a)(9) of the Code. The following provisions
reflect such model amendments, but are not intended to provide any right to any
optional form of distribution not otherwise provided in the Plan.
(a) General Rules.
(1) Requirements of Treasury Regulations Incorporated. All distributions
required under this Section 9.2 will be determined and made in accordance with
the Treasury Regulations under Section 401(a)(9) of the Code.
(2) TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions of
this Section 9.2, distributions may be made under a designation made before
January 1, 1984, in accordance with Section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act (“TEFRA”) and the provisions of the Plan that relate
to Section 242(b)(2) of TEFRA.
(b) Time and Manner of Distribution.
(1) Required Beginning Date. A Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s required beginning date.
(2) Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:
(A) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, distributions to the surviving spouse will begin by December 31 of
the calendar year immediately following the calendar year in which the
Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 701/2, if later.
(B) If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, distributions to the designated beneficiary will begin
by December 31 of the calendar year immediately following the calendar year in
which the Participant died.
(C) If there is no designated beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.
(D) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Subparagraph (b)(2), other
than Subparagraph (b)(2)(A), will apply as if the surviving spouse were the
Participant.

 

39



--------------------------------------------------------------------------------



 



For purpose of this Subparagraph (b)(2) and Subparagraph (d), unless Subsection
(b)(2)(D) applies, distributions are considered to begin on the Participant’s
required beginning date. If Subparagraph (b)(2)(D) applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving spouse under Subparagraph (b)(2)(A). If distributions under an annuity
purchased from an insurance company irrevocably commence to the Participant
before the Participant’s required beginning date (or to the Participant’s
surviving spouse before the date distributions are required to begin to the
surviving spouse under Subparagraph (b)(2)(A)), the date distributions are
considered to begin is the date distributions actually commence.
(3) Forms of Distribution. Unless the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the required beginning date, as of the first distribution calendar
year, distributions will be made in accordance with Subparagraphs (c) and (d) of
this Section. If the Participant’s interest is distributed in the form of an
annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of Section 401(a)(9) of the Code and
the Treasury Regulations.
(c) Required Minimum Distributions During Participant’s Lifetime.
(1) Amount of Required Minimum Distribution For Each Distribution Calendar Year.
During the Participant’s lifetime, the minimum amount that will be distributed
for each distribution calendar year is the lesser of:
(A) The quotient obtained by dividing the Participant’s account balance by the
distribution period in the Uniform Lifetime Table set forth in Treasury
Regulations Section 1.401(a)(9)-9, using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or
(B) If the Participant’s sole designated beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in Treasury Regulations Section 1.401(a)(9)-9, using the Participant’s
and spouse’s attained ages as of the Participant’s and spouse’s birthdays in the
distribution calendar year.
(2) Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Subsection (c) beginning with the first distribution calendar year and up
to and including the distribution calendar year that includes the Participant’s
date of death.

 

40



--------------------------------------------------------------------------------



 



(d) Required Minimum Distributions After Participant’s Death.
(1) Death On or After Date Distributions Begin.
(A) Participant Survived by Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated beneficiary, determined as follows:
(i) The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.
(ii) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.
(iii) If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, the designated beneficiary’s remaining life expectancy
is calculated using the age of the beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.
(B) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.
(2) Death Before Date Distributions Begin.
(A) Participant Survived by Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the remaining life expectancy of the
Participant’s designated beneficiary, determined as provided in Subsection
(d)(1).

 

41



--------------------------------------------------------------------------------



 



(B) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.
(C) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Subsection (b)(2)(A), this Subsection (d)(2)
will apply as if the surviving spouse were the Participant.
(e) Definitions.
(1) Designated beneficiary. The individual who is designated as the beneficiary
under the applicable section of the Plan and is the designated beneficiary under
Section 401(a)(9) of the Code and Treasury Regulation Section 1.401(a)(9)-1.
(2) Distribution calendar year. A calendar year for which a minimum distribution
is required. For distributions beginning before the Participant’s death, the
first distribution calendar year is the calendar year immediately preceding the
calendar year which contains the Participant’s required beginning date. For
distributions beginning after the Participant’s death, the first distribution
calendar year is the calendar year in which distributions are required to begin
under Subsection (b)(2). The required minimum distribution for the Participant’s
first distribution calendar year will be made on or before the Participant’s
required beginning date. The required minimum distribution for other
distribution calendar years, including the required minimum distribution for the
distribution calendar year in which the Participant’s required beginning date
occurs, will be made on or before December 31 of that distribution calendar
year.
(3) Life expectancy. Life expectancy as computed by use of the Single Life Table
in Treasury Regulation Section 1.401(a)(9)-9.
(4) Participant’s account balance. The account balance as of the last valuation
date in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the account balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date. The account
balance for the valuation calendar year includes any amounts rolled over or
transferred to the Plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.

 

42



--------------------------------------------------------------------------------



 



(5) Required beginning date. The date specified in Section 401(a)(9)(C) of the
Code.
(f) A Designated Beneficiary that is not a surviving spouse may not elect a
Direct Rollover of an amount which is a required minimum distribution according
to this Section 9.2 of the Plan. If the Participant dies before his required
beginning date and the nonspouse beneficiary elects a Direct Rollover to an
Eligible Retirement Plan the maximum amount eligible for a Direct Rollover, the
beneficiary may elect to use either the five (5)-year rule or the Life
expectancy rule, in determining the required minimum distributions from the
Eligible Retirement Plan that receives the nonspouse beneficiary’s distribution.
8.3 Form of Payment and Payee.
(a) Subject to the provisions of Paragraph (b) below, a Participant’s benefit
shall be provided from the balance of such Participant’s Accounts under the Plan
and shall be paid in cash in one lump sum on the Participant’s Benefit
Commencement Date. Except as provided in Section 17.4, the Participant’s benefit
shall be paid to the Participant unless the Participant has died prior to his
Benefit Commencement Date, in which case the Participant’s benefit shall be paid
to his beneficiary designated in accordance with the provisions of Section 7.2.
(b) Benefits shall be paid (or transferred) in cash except that a Participant
(or his designated beneficiary or legal representative in the case of a deceased
Participant) may elect to have the portion of his Accounts invested in Company
Stock paid (or transferred) in full shares of Company Stock with any balance
(including fractional shares of Company Stock) to be paid (or transferred) in
cash. Conversions of Company Stock to cash and cash to Company Stock shall be
based upon the value of Company Stock on the Participant’s Benefit Commencement
Date.
8.4 Direct Rollover Election. Notwithstanding any provision of the Plan to the
contrary that would otherwise limit a Distributee’s election under this Section,
a Distributee may elect, at the time and in the manner prescribed by the
Committee, to have all or any portion of an Eligible Rollover Distribution
(other than any portion attributable to the offset of an outstanding loan
balance of such Participant pursuant to the Plan’s loan procedure) paid directly
to an Eligible Retirement Plan specified by the Distributee in a Direct
Rollover. The preceding sentence notwithstanding, a Distributee may elect a
Direct Rollover pursuant to this Section only if such Distributee’s Eligible
Rollover Distributions during the Plan Year are reasonably expected to total
$200 or more. Furthermore, if less than 100% of the Participant’s Eligible
Rollover Distribution is to be a Direct Rollover, the amount of the Direct
Rollover must be $500 or more. Prior to any Direct Rollover pursuant to this
Section, the Committee may require the Distributee to furnish the Committee with
a statement from the plan, account, or annuity to which the benefit is to be
transferred verifying that such plan, account, or annuity is, or is intended to
be, an Eligible Retirement Plan.

 

43



--------------------------------------------------------------------------------



 



Notwithstanding the preceding paragraph, effective January 1, 2008, a Direct
Rollover from a Participant’s Roth Account and/or After-Tax Account shall only
be made to: (i) a qualified plan, (ii) a 403(b) plan, or (iii) for the Roth
Account, a Roth individual retirement account described in Section 408A of the
Code and only to the extent the rollover is permitted under Section 402A(c) of
the Code, including accounting separately for the portion of such distribution
which is includible in gross income and the portion of such distribution which
is not includible in gross income.
8.5 Notice of Direct Rollover Distribution. Effective for Plan years beginning
after January 1, 2006, the Plan Administrator shall, within one-hundred-eighty
(180) days before making an eligible rollover distribution, provide a written
explanation to the recipient:
(a) Of the provisions under which the recipient may have the distribution
directly transferred to an Eligible Retirement Plan and that the automatic
distribution by direct transfer applies to certain distributions in accordance
with Section 401(a)(31)(B) of the Code;
(b) The provision which requires the withholding of tax on the distribution if
it is not directly transferred to an Eligible Retirement Plan;
(c) Of the provisions under which the distribution will not be subject to tax if
transferred to an Eligible Retirement Plan within sixty (60) days after the date
on which the recipient received the distribution; and
(d) And of the provisions under which distributions from the Eligible Retirement
Plan receiving the distribution may be subject to restrictions and tax
consequences which are different from those applicable to distributions from the
plan making such distribution.
8.6 Unclaimed Benefits. In the case of a benefit payable on behalf of a
Participant, if the Committee is unable to locate the Participant or beneficiary
to whom such benefit is payable, upon the Committee’s determination thereof,
such benefit shall be forfeited. The timing of such forfeiture shall comply with
the time of payment rules described in Section 8.1. Notwithstanding the
foregoing, if subsequent to any such forfeiture the Participant or beneficiary
to whom such benefit is payable makes a valid claim for such benefit, such
forfeited benefit shall be restored to the Plan by having the forfeited amount
restored to such Participant, unadjusted by any subsequent gains or losses of
the Trust Fund. Any such restoration shall be made as soon as administratively
feasible following the date of the submission of such valid claim.
Notwithstanding anything to the contrary in the Plan, forfeited amounts to be
restored by the Employer pursuant to this Section shall be charged against and
deducted from forfeitures for the Plan Year in which such amounts are restored
that would otherwise be available to be applied pursuant to Section 4.2. If such
forfeitures otherwise available are not sufficient to provide such restoration,
the portion of such restoration not provided by forfeitures shall be charged
against and deducted from Employer Discretionary Contributions otherwise
available for allocation to other Participants in accordance with
Section 4.1(d), and any additional amount needed to restore such forfeited
amounts shall be a minimum required Employer Discretionary Contribution (which
shall be made without regard to current or accumulated earnings and profits).

 

44



--------------------------------------------------------------------------------



 



8.7 Claims Review.
(a) Definitions. For purposes of this Section, the following terms, when
capitalized, will be defined as follows:
(1) Adverse Benefit Determination: Any denial, reduction or termination of or
failure to provide or make payment (in whole or in part) for a Plan benefit,
including any denial, reduction, termination or failure to provide or make
payment that is based on a determination of a Claimant’s eligibility to
participate in the Plan. Further, any invalidation of a claim for failure to
comply with the claim submission procedure will be treated as an Adverse Benefit
Determination.
(2) Benefits Administrator: The person or office to whom the Committee has
delegated day-to-day Plan administration responsibilities and who, pursuant to
such delegation, processes Plan benefit claims in the ordinary course.
(3) Claimant: A Participant or beneficiary or an authorized representative of
such Participant or beneficiary who has filed or desires to file a claim for a
Plan benefit.
(b) Filing of Benefit Claim. To file a benefit claim under the Plan, a Claimant
must obtain from the Benefits Administrator the information and benefit election
forms, if any, provided for in the Plan and otherwise follow the procedures
established from time to time by the Committee or the Benefits Administrator for
claiming Plan benefits. If, after reviewing the information so provided, the
Claimant needs additional information regarding his Plan benefits, he may obtain
such information by submitting a written request to the Benefits Administrator
describing the additional information needed. A Claimant may only request a Plan
benefit by fully completing and submitting to the Benefits Administrator the
benefit election forms, if any, provided for in the Plan and otherwise following
the procedures established from time to time by the Committee or the Benefits
Administrator for claiming Plan benefits.
(c) Processing of Benefit Claim. Upon receipt of a fully completed benefit claim
from a Claimant, the Benefits Administrator shall determine if the Claimant’s
right to the requested benefit, payable at the time or times and in the form
requested, is clear and, if so, shall process such benefit claim without resort
to the Committee. If the Benefits Administrator determines that the Claimant’s
right to the requested benefit, payable at the time or times and in the form
requested, is not clear, it shall refer the benefit claim to the Committee for
review and determination, which referral shall include:
(1) All materials submitted to the Benefits Administrator by the Claimant in
connection with the claim;
(2) A written description of why the Benefits Administrator was of the view that
the Claimant’s right to the benefit, payable at the time or times and in the
form requested, was not clear;

 

45



--------------------------------------------------------------------------------



 



(3) A description of all Plan provisions pertaining to the benefit claim;
(4) Where appropriate, a summary as to whether such Plan provisions have in the
past been consistently applied with respect to other similarly situated
Claimants; and
(5) Such other information as may be helpful or relevant to the Committee in its
consideration of the claim.
If the Claimant’s claim is referred to the Committee, the Claimant may examine
any relevant document relating to his claim and may submit written comments or
other information to the Committee to supplement his benefit claim. Within
thirty days of receipt from the Benefits Administrator of a benefit claim
referral (or such longer period as may be necessary due to unusual circumstances
or to enable the Claimant to submit comments), but in any event not later than
will permit the Committee sufficient time to fully and fairly consider the claim
and make a determination within the time frame provided in Paragraph (d) below,
the Committee shall consider the referral regarding the claim of the Claimant
and make a decision as to whether it is to be approved, modified or denied. If
the claim is approved, the Committee shall direct the Benefits Administrator to
process the approved claim as soon as administratively practicable.
(d) Notification of Adverse Benefit Determination. In any case of an Adverse
Benefit Determination of a claim for a Plan benefit, the Committee shall furnish
written notice to the affected Claimant within a reasonable period of time but
not later than ninety days after receipt of such claim for Plan benefits (or
within 180 days if special circumstances necessitate an extension of the
ninety-day period and the Claimant is informed of such extension in writing
within the ninety-day period and is provided with an extension notice consisting
of an explanation of the special circumstances requiring the extension of time
and the date by which the benefit determination will be rendered). Any notice
that denies a benefit claim of a Claimant in whole or in part shall, in a manner
calculated to be understood by the Claimant:
(1) State the specific reason or reasons for the Adverse Benefit Determination;
(2) Provide specific reference to pertinent Plan provisions on which the Adverse
Benefit Determination is based;
(3) Describe any additional material or information necessary for the Claimant
to perfect the claim and explain why such material or information is necessary;
and
(4) Describe the Plan’s review procedures and the time limits applicable to such
procedures, including a statement of the Claimant’s right to bring a civil
action under section 502(a) of the Act following an Adverse Benefit
Determination on review.

 

46



--------------------------------------------------------------------------------



 



(e) Review of Adverse Benefit Determination. A Claimant has the right to have an
Adverse Benefit Determination reviewed in accordance with the following claims
review procedure:
(1) The Claimant must submit a written request for such review to the Committee
not later than 60 days following receipt by the Claimant of the Adverse Benefit
Determination notification;
(2) The Claimant shall have the opportunity to submit written comments,
documents, records, and other information relating to the claim for benefits to
the Committee;
(3) The Claimant shall have the right to have all comments, documents, records,
and other information relating to the claim for benefits that have been
submitted by the Claimant considered on review without regard to whether such
comments, documents, records or information were considered in the initial
benefit determination; and
(4) The Claimant shall have reasonable access to, and copies of, all documents,
records, and other information relevant to the claim for benefits free of charge
upon request, including (i) documents, records or other information relied upon
for the benefit determination, (ii) documents, records or other information
submitted, considered or generated without regard to whether such documents,
records or other information were relied upon in making the benefit
determination, and (iii) documents, records or other information that
demonstrates compliance with the standard claims procedure.
The decision on review by the Committee will be binding and conclusive upon all
persons, and the Claimant shall neither be required nor be permitted to pursue
further appeals to the Committee.
(f) Notification of Benefit Determination on Review. Notice of the Committee’s
final benefit determination regarding an Adverse Benefit Determination will be
furnished in writing or electronically to the Claimant after a full and fair
review. Notice of an Adverse Benefit Determination upon review will:
(1) State the specific reason or reasons for the Adverse Benefit Determination;
(2) Provide specific reference to pertinent Plan provisions on which the Adverse
Benefit Determination is based;
(3) State that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits including
(i) documents, records or other information relied upon for the benefit
determination, (ii) documents, records or other information submitted,
considered or generated without regard to whether such documents, records or
other information were relied upon in making the benefit determination, and
(iii) documents, records or other information that demonstrates compliance with
the standard claims procedure; and
(4) Describe the Claimant’s right to bring an action under section 502(a) of the
Act.

 

47



--------------------------------------------------------------------------------



 



The Committee shall notify a Claimant of its determination on review with
respect to the Adverse Benefit Determination of the Claimant within a reasonable
period of time but not later than sixty days after the receipt of the Claimant’s
request for review unless the Committee determines that special circumstances
require an extension of time for processing the review of the Adverse Benefit
Determination. If the Committee determines that such extension of time is
required, written notice of the extension (which shall indicate the special
circumstances requiring the extension and the date by which the Committee
expects to render the determination on review) shall be furnished to the
Claimant prior to the termination of the initial sixty-day review period. In no
event shall such extension exceed a period of sixty days from the end of the
initial sixty-day review period. In the event such extension is due to the
Claimant’s failure to submit necessary information, the period for making the
determination on a review will be tolled from the date on which the notification
of the extension is sent to the Claimant until the date on which the Claimant
responds to the request for additional information.
(g) Exhaustion of Administrative Remedies. Completion of the claims procedures
described in this Section will be a condition precedent to the commencement of
any legal or equitable action in connection with a claim for benefits under the
Plan by a Claimant or by any other person or entity claiming rights individually
or through a Claimant; provided, however, that the Committee may, in its sole
discretion, waive compliance with such claims procedures as a condition
precedent to any such action.
(1) Payment of Benefits. If the Benefits Administrator or Committee determines
that a Claimant is entitled to a benefit hereunder, payment of such benefit will
be made to such Claimant (or commence, as applicable) as soon as
administratively practicable after the date the Benefits Administrator or
Committee determines that such Claimant is entitled to such benefit or on any
other later date designated by and in the discretion of the Committee.
(2) Authorized Representatives. An authorized representative may act on behalf
of a Claimant in pursuing a benefit claim or an appeal of an Adverse Benefit
Determination. An individual or entity will only be determined to be a
Claimant’s authorized representative for such purposes if the Claimant has
provided the Committee with a written statement identifying such individual or
entity as his authorized representative and describing the scope of the
authority of such authorized representative. In the event a Claimant identifies
an individual or entity as his authorized representative in writing to the
Committee but fails to describe the scope of the authority of such authorized
representative, the Committee shall assume that such authorized representative
has full powers to act with respect to all matters pertaining to the Claimant’s
benefit claim under the Plan or appeal of an Adverse Benefit Determination with
respect to such benefit claim.

 

48



--------------------------------------------------------------------------------



 



IX. IN-SERVICE WITHDRAWALS
9.1 In-Service Withdrawals.
(a) A Participant may withdraw from his After-Tax Account any or all amounts
held in such Account.
(b) A Participant may withdraw from his Rollover Contribution Account, his Class
Settlement Account I and/or his Class Action Settlement Account II any or all
amounts held in such Accounts.
(c) A Participant may withdraw from his Dow ESOP Account any or all amounts held
in such Account.
(d) A Participant who has attained age fifty-nine and one-half (59-1/2) may
withdraw from his Before-Tax Account, his Catch-up Contribution Account, and the
Vested Interest in his Employer Contribution Account, on a pro rata basis, an
amount not exceeding his then Vested Interest in the aggregate value of such
Accounts.
(e) A Participant who has a financial hardship, as determined by the Committee,
and who has made all available withdrawals pursuant to the Paragraphs above and
Appendices A and/or B hereunder, as applicable, and pursuant to the provisions
of any other plans of the Employer and any Controlled Entities of which he is a
Participant and who has obtained all available loans pursuant to Article X and
pursuant to the provisions of any other plans of the Employer and any Controlled
Entities of which he is a Participant may withdraw from his Before-Tax Account
and Catch-Up Contribution Account an amount not to exceed the lesser of (i) the
balance of such Accounts, or (ii) the amount required to meet the immediate
financial need created by the hardship. The amount required to meet the
immediate financial need may include any amounts necessary to pay any federal,
state, or local income taxes or penalties reasonably anticipated to result from
the distribution. For purposes of this Paragraph, financial hardship shall mean
one of the following immediate and heavy financial needs of the Participant:
(1) Expenses for (or necessary to obtain) medical care that would be deductible
under Section 213(d) of the Code (determined without regard to whether the
expenses exceed 7.5% of adjusted gross income);
(2) Costs directly related to the purchase of a principal residence of the
Participant (excluding mortgage payments);

 

49



--------------------------------------------------------------------------------



 



(3) Payment of tuition, related educational fees, and room and board expenses,
for up to the next twelve months of post-secondary education for the
Participant, the Participant’s spouse, children, or dependents (as defined in
Section 152 of the Code and without regard to Sections 152(b)(1), (b)(2) and
(d)(1)(B));
(4) Payments necessary to prevent the eviction of the Participant from his
principal residence or foreclosure on the mortgage of the Participant’s
principal residence;
(5) Payments for burial or funeral expenses for the Participant’s deceased
parent, spouse, children or dependents (as defined in Section 152 of the Code
and without regard to Sections 152(b)(1), (b)(2) and (d)(1)(B));
(6) Expenses for the repair of damage to the Participant’s principal residence
that would qualify for the casualty deduction under Section 165 of the Code
(determined without regard to whether the loss exceeds 10% of adjusted gross
income); or
The above notwithstanding, (i) withdrawals under this Paragraph from a
Participant’s Before-Tax Account shall be limited to the sum of the
Participant’s Before-Tax Contributions to the Plan, plus income allocable to the
Participant’s Before-Tax Contributions and credited to the Participant’s
Before-Tax Account as of December 31, 1988, less any previous withdrawals of
such amounts, (ii) withdrawals from a Participant’s Catch-Up Contribution
Account shall be limited to the Participant’s Catch-up Contributions pursuant to
Section 3.1(h), less any previous withdrawals of such amounts, and
(iii) Employer Discretionary Qualified Matching Contributions utilized to
satisfy the restrictions set forth in Section 3.1(e), and income allocable
thereto, shall not be subject to withdrawal. A Participant who receives a
distribution pursuant to this Paragraph on account of hardship shall be
prohibited from making elective deferrals and employee contributions under this
and all other plans maintained by the Employer or any Controlled Entity for six
(6) months after receipt of the distribution.
9.2 Restriction on In-Service Withdrawals.
(a) All withdrawals pursuant to this Article shall be made in accordance with
procedures established by the Committee.
(b) Notwithstanding the provisions of this Article, (i) not more than one
withdrawal pursuant to Section 9.1(d) may be made in any one Plan Year, (ii) no
withdrawal shall be made from an Account to the extent such Account has been
pledged to secure a loan from the Plan, and (iii) any portion of an Account that
is invested in the VBO shall not be subject to withdrawal pursuant to any
Paragraphs of Section 9.1.

 

50



--------------------------------------------------------------------------------



 



(c) If a Participant’s Account from which a withdrawal is made is invested in
more than one Investment Fund, the withdrawal shall be made pro rata from each
Investment Fund (other than the VBO) in which such Account is invested.
(d) All withdrawals under this Article shall be paid in cash; provided, however,
that a Participant may elect to have withdrawals pursuant to Section 9.1 paid in
full shares of Company Stock (with any fractional shares to be paid in cash) to
the extent that his Vested Interest in the Accounts from which such withdrawals
are made are invested in such stock.
(e) Any withdrawal hereunder that constitutes an Eligible Rollover Distribution
shall be subject to the Direct Rollover election described in Section 8.4.
(f) Except as provided in Appendix A and Appendix B, this Article shall not be
applicable to a Participant following a Severance from Employment and the
amounts in such Participant’s Accounts shall be distributable only in accordance
with the provisions of Article VIII.
X. LOANS
The Plan authorizes the Trustee to make loans on a nondiscriminatory basis to a
Participant or beneficiary in accordance with the written loan policy
established by the Committee attached to the Plan as Appendix B, as amended from
time to time; provided (i) the loan policy satisfies the requirements of this
Article X; (ii) loans are available to all Participants and beneficiaries on a
reasonably equivalent basis and are not available in a greater amount for Highly
Compensated Employees than for other Employees; (iii) any loan is adequately
secured and bears a reasonable rate of interest; (iv) the loan provides for
repayment within a specified time; (v) the default provisions of the note
prohibit offset of the Participant’s Account balance prior to the time the
Trustee otherwise would distribute the Participant’s Account balance; and
(vii) the loan otherwise conforms to the exemption provided by
Section 4975(d)(1) of the Code.
The loan policy, attached to the Plan as Appendix B, must be a written document
and must include (i) the identity of the person or positions authorized to
administer the participant loan program; (ii) a procedure for applying for the
loan; (iii) the criteria for approving or denying a loan; (iv) the limitations,
if any, on the types and amounts of loans available; (v) the procedure for
determining a reasonable rate of interest; (vi) the types of collateral which
may secure the loan; and (vii) the events constituting default and the steps the
Plan will take to preserve Plan assets in the event of default. This Section
specifically incorporates the written loan policy adopted by the Committee, as
amended from time to time, attached to the Plan as Appendix B.

 

51



--------------------------------------------------------------------------------



 



XI. ADMINISTRATION OF THE PLAN
11.1 General Administration of the Plan. The general administration of the Plan
shall be vested in the Committee. For purposes of the Act, the Committee shall
be the Plan “administrator” and shall be the “named fiduciary” with respect to
the general administration of the Plan (except as to the investment of the
assets of the Trust Fund). Each member of the Committee shall serve until he
resigns, dies or is removed by the Committee or the Compensation Committee. The
Committee may remove any of its members at any time, with or without cause, by
unanimous vote of the remaining members of the Committee and by written notice
to such member; further, the Compensation Committee may remove any of the
Committee members, with or without cause, and shall provide written notice to
such member. Any member may resign by delivering a written resignation to the
Committee and the Compensation Committee, such resignation to become effective
as of a date specified in such notice that is on or after the date such notice
is given as herein provided. A member of the Committee who is an employee of the
Company or any of its affiliates shall cease to be a member of the Committee as
of the date he ceases to be employed by the Company or any of its affiliates.
Vacancies in the Committee arising by death, resignation or removal shall be
filled by the Committee. The Committee may select officers (including a
Chairman) and may appoint a secretary who need not be a member of the Committee.
11.2 Records and Procedures. The Committee shall keep appropriate records of its
proceedings and the administration of the Plan and shall make available for
examination during business hours to any Participant or beneficiary such records
as pertain to that individual’s interest in the Plan. The Committee shall
designate the person or persons who shall be authorized to sign for the
Committee and, upon such designation, the signature of such person or persons
shall bind the Committee.
11.3 Meetings. The Committee shall hold meetings upon such notice and at such
time and place as it may from time to time determine. Notice to a member shall
not be required if waived in writing by that member. A majority of the members
of the Committee duly appointed shall constitute a quorum for the transaction of
business. All resolutions or other actions taken by the Committee at any meeting
where a quorum is present shall be by vote of a majority of those present at
such meeting and entitled to vote. Resolutions may be adopted or other action
taken without a meeting upon written consent signed by all of the members of the
Committee. The Committee may hold any meeting telephonically and any business
conducted at a telephonic meeting shall have the same force and effect as if the
members had met in person.
11.4 Self-Interest of Members. No member of the Committee shall have any right
to vote or decide upon any matter relating solely to himself under the Plan or
to vote in any case in which his individual right to claim any benefit under the
Plan is particularly involved. In any case in which a Committee member is so
disqualified to act and the remaining members cannot agree, the Directors or the
Compensation Committee shall appoint a temporary substitute member to exercise
all the powers of the disqualified member concerning the matter in which he is
disqualified.
11.5 Compensation and Bonding. The members of the Committee shall not receive
compensation with respect to their services for the Committee. To the extent
required by the Act or other applicable law, or required by the Company, members
of the Committee shall furnish bond or security for the performance of their
duties hereunder.

 

52



--------------------------------------------------------------------------------



 



11.6 Committee Powers and Duties. The Committee shall supervise the
administration and enforcement of the Plan according to the terms and provisions
hereof and shall have all powers necessary to accomplish these purposes,
including, but not by way of limitation, the right, power, authority, and duty:
(a) To make rules, regulations, and bylaws for the administration of the Plan
that are not inconsistent with the terms and provisions hereof, provided such
rules, regulations, and bylaws are evidenced in writing and copies thereof are
delivered to the Trustee and to the Company, and to enforce the terms of the
Plan and the rules and regulations promulgated thereunder by the Committee;
(b) To construe in its discretion all terms, provisions, conditions, and
limitations of the Plan, and, in all cases, the construction necessary for the
Plan to qualify under the applicable provisions of the Code shall control;
(c) To correct any defect or to supply any omission or to reconcile any
inconsistency that may appear in the Plan in such manner and to such extent as
it shall deem expedient in its discretion to effectuate the purposes of the
Plan;
(d) To employ and compensate such accountants, attorneys, investment advisors,
and other agents, employees, and independent contractors as the Committee may
deem necessary or advisable for the proper and efficient administration of the
Plan;
(e) To determine in its discretion all questions relating to eligibility;
(f) To make a determination in its discretion as to the right of any person to a
benefit under the Plan and to prescribe procedures to be followed by
Distributees in obtaining benefits hereunder;
(g) To prepare, file, and distribute, in such manner as the Committee determines
to be appropriate, such information and material as is required by the reporting
and disclosure requirements of the Act;
(a) To furnish the Employer any information necessary for the preparation of
such Employer’s tax return or other information that the Committee determines in
its discretion is necessary for a legitimate purpose;
(h) To require and obtain from the Employer and the Participants any information
or data that the Committee determines is necessary for the proper administration
of the Plan;
(i) To instruct the Trustee as to the loans to Participants pursuant to the
provisions of Article X;
(j) To appoint investment managers pursuant to Section 13.4;
(a) To receive and review reports from the Trustee and from investment managers
as to the financial condition of the Trust Fund, including its receipts and
disbursements;
(k) To establish or designate Investment Funds as investment options as provided
in Article V; and
(l) To designate entities as participating Employers under the Plan pursuant to
Article XVI.

 

53



--------------------------------------------------------------------------------



 



Any provisions of the Plan to the contrary notwithstanding, benefits under the
Plan will be paid only if the Committee decides in its discretion that the
applicant is entitled to them.
11.7 Employer to Supply Information. The Employer shall supply full and timely
information to the Committee, including, but not limited to, information
relating to each Participant’s Compensation, age, retirement, death, or other
cause of Severance from Employment and such other pertinent facts as the
Committee may require. The Employer shall advise the Trustee of such of the
foregoing facts as are deemed necessary for the Trustee to carry out the
Trustee’s duties under the Plan. When making a determination in connection with
the Plan, the Committee shall be entitled to rely upon the aforesaid information
furnished by the Employer.
11.8 Temporary Restrictions. In order to ensure an orderly transition in the
transfer of assets to the Trust Fund from another trust fund maintained under
the Plan or from the trust fund of a plan that is merging into the Plan or
transferring assets to the Plan, the Committee may, in its discretion,
temporarily prohibit or restrict withdrawals, loans, changes to contribution
elections, changes of investment designation of future contributions, transfers
of amounts from one Investment Fund to another Investment Fund, or such other
activity as the Committee deems appropriate; provided that any such temporary
cessation or restriction of such activity shall be in compliance with all
applicable law.
11.9 Indemnification. The Company shall indemnify and hold harmless each member
of the Committee and each Employee who is a delegate of the Committee against
any and all expenses and liabilities arising out of his administrative functions
or fiduciary responsibilities, including any expenses and liabilities that are
caused by or result from an act or omission constituting the negligence of such
individual in the performance of such functions or responsibilities, but
excluding expenses and liabilities that are caused by or result from such
individual’s own gross negligence or willful misconduct. Expenses against which
such individual shall be indemnified hereunder shall include, without
limitation, the amounts of any settlement or judgment, costs, counsel fees, and
related charges reasonably incurred in connection with a claim asserted or a
proceeding brought or settlement thereof.
XII. TRUSTEE AND ADMINISTRATION OF TRUST FUND
12.1 Trust Agreement. As a means of administering the assets of the Plan, the
Company has entered into a Trust Agreement. The administration of the assets of
the Plan and the duties, obligations, and responsibilities of the Trustee shall
be governed by the Trust Agreement. The Trust Agreement may be amended from time
to time as the Company and the Trustee deem advisable in order to effectuate the
purposes of the Plan. The Trust Agreement is incorporated herein by reference
and thereby made a part of the Plan.

 

54



--------------------------------------------------------------------------------



 



12.2 Payment of Expenses. All expenses incident to the administration of the
Plan and Trust (whether incurred before or after the Effective Date), including
but not limited to, legal, accounting, Trustee fees, direct expenses of the
Employer and the Committee in the administration of the Plan, and the cost of
furnishing any bond or security required of the Committee shall be paid by the
Trustee from the Trust Fund, and, until paid, shall constitute a claim against
the Trust Fund which is paramount to the claims of Participants and
beneficiaries; provided, however, that (i) the obligation of the Trustee to pay
such expenses from the Trust Fund shall cease to exist to the extent such
expenses are paid by the Employer, and (ii) in the event the Trustee’s
compensation is to be paid, pursuant to this Section, from the Trust Fund, any
individual serving as Trustee who already receives full-time pay from an
Employer or an association of Employers whose employees are Participants, or
from an employee organization whose members are Participants, shall not receive
any additional compensation for serving as Trustee. This Section shall be deemed
to be a part of any contract to provide for expenses of Plan and Trust
administration, whether or not the signatory to such contract is, as a matter of
convenience, the Employer.
12.3 Trust Fund Property. All income, profits, recoveries, contributions,
forfeitures, and any and all moneys, securities, and properties of any kind at
any time received or held by the Trustee shall be held for investment purposes
as a commingled Trust Fund. The Committee shall maintain Accounts in the name of
each Participant, but the maintenance of an Account designated as the Account of
a Participant shall not mean that such Participant shall have a greater or
lesser interest than that due him by operation of the Plan and shall not be
considered as segregating any funds or property from any other funds or property
contained in the commingled fund. No Participant shall have any title to any
specific asset in the Trust Fund.
12.4 Distributions from Participants’ Accounts. Distributions from a
Participant’s Accounts shall be made by the Trustee only if, when, and in the
amount and manner directed by the Committee. Any distribution made to a
Participant or for his benefit shall be debited to such Participant’s Account or
Accounts. All distributions hereunder shall be made in cash except as otherwise
specifically provided herein.
12.5 Payments Solely from Trust Fund. All benefits payable under the Plan shall
be paid or provided for solely from the Trust Fund, and neither the Employer nor
the Trustee assumes any liability or responsibility for the adequacy thereof.
The Committee or the Trustee may require execution and delivery of such
instruments as are deemed necessary to assure proper payment of any benefits.
12.6 No Benefits to the Employer. No part of the corpus or income of the Trust
Fund shall be used for any purpose other than the exclusive purpose of providing
benefits for the Participants and their beneficiaries and of defraying
reasonable expenses of administering the Plan and Trust. Anything to the
contrary herein notwithstanding, the Plan shall not be construed to vest any
rights in the Employer other than those specifically given hereunder.

 

55



--------------------------------------------------------------------------------



 



XIII. FIDUCIARY PROVISIONS
13.1 Article Controls. This Article shall control over any contrary,
inconsistent or ambiguous provisions contained in the Plan.
13.2 General Allocation of Fiduciary Duties. Each fiduciary with respect to the
Plan shall have only those specific powers, duties, responsibilities and
obligations as are specifically given him under the Plan. The Directors shall
have the sole authority to appoint and remove the Trustee. Except as otherwise
specifically provided herein and in the Trust Agreement, the Committee shall
have the sole responsibility for the administration of the Plan, which
responsibility is specifically described herein. Except as otherwise
specifically provided herein and in the Trust Agreement, the Trustee shall have
the sole responsibility for the administration, investment, and management of
the assets held under the Plan. It is intended under the Plan that each
fiduciary shall be responsible for the proper exercise of his own powers,
duties, responsibilities, and obligations hereunder and shall not be responsible
for any act or failure to act of another fiduciary except to the extent provided
by law or as specifically provided herein.
13.3 Delegation and Allocation of Fiduciary Duties. The Committee may appoint
subcommittees, individuals, or any other agents as it deems advisable and may
delegate to any of such appointees any or all of the powers and duties of the
Committee. Such appointment and delegation must be in writing, specifying the
powers or duties being delegated, and must be accepted in writing by the
delegatee. Upon such appointment, delegation, and acceptance, the delegating
Committee members shall have no liability for the acts or omissions of any such
delegatee, as long as the delegating Committee members do not violate any
fiduciary responsibility in making or continuing such delegation.
13.4 Investment Manager. The Committee may, in its sole discretion, appoint an
“investment manager,” with power to select any or all of the Investment Funds
available pursuant to Section 5.2 and/or with power to manage, acquire, or
dispose of any asset of the Plan and to direct the Trustee in this regard, so
long as:
(a) The investment manager is (i) registered as an investment adviser under the
Investment Advisers Act of 1940, (ii) not registered as an investment adviser
under such act by reason of paragraph (1) of section 203A of such act, is
registered as an investment adviser under the laws of the state (referred to in
such paragraph (1)) in which it maintains its principal office and place of
business, and, at the time it last filed the registration form most recently
filed by it with such state in order to maintain its registration under the laws
of such state, also filed a copy of such form with the Secretary of Labor,
(iii) a bank, as defined in the Investment Advisers Act of 1940, or (iv) an
insurance company qualified to do business under the laws of more than one
state; and
(b) Such investment manager acknowledges in writing that he is a fiduciary with
respect to the Plan.
Upon such appointment, the Committee shall not be liable for the acts of the
investment manager, as long as the Committee members do not violate any
fiduciary responsibility in making or continuing such appointment. The Trustee
shall follow the directions of such investment manager and shall not be liable
for the acts or omissions of such investment manager. The investment manager may
be removed by the Committee at any time and within its sole discretion.

 

56



--------------------------------------------------------------------------------



 



13.5 Independent Fiduciary. The Committee may, at its sole discretion, appoint
an Independent Fiduciary, who must be an investment manager as defined in
Section 13.4(a), with the sole and exclusive authority and responsibility on
behalf of the Plan to exercise all authority to:
(a) Determine whether acquiring or holding Company Stock in the Plan is no
longer consistent with the Act, if so, to determine whether to:
(1) prohibit or limit (for example, as a percentage of a Participant’s Account)
further purchases or holdings of Company Stock or increasing the Company Stock
Fund’s holding of cash or cash equivalent investments, and in the event of such
prohibition or limitation, to designate, as necessary, an alternative investment
fund for the investment of the proceeds or contributions pending further
investment directions from the Participants and beneficiaries;
(2) liquidate some or all of the Plan’s holdings in the Company Stock Fund and
determine how such liquidation should be accomplished and in the event of such
liquidation, to designate, as necessary, an alternative investment fund for the
investment of the proceeds or contributions pending further investment
directions from the Participants and beneficiaries; or
(3) terminate the availability of the Company Stock Fund as an investment option
under the Plan on such terms and conditions as the Independent Fiduciary shall
deem prudent and in the interests of the Plan, Participants and beneficiaries
(and notwithstanding any Participant or beneficiary investment directions to the
contrary), including the determination of the manner and timing of termination
of the Company Stock Fund and orderly liquidation of its assets and designation
of an alternative investment fund for the investment of the proceeds or
contributions pending further investment directions from the Participants and
beneficiaries.
(b) Direct the Trustee to execute and deliver to the Independent Fiduciary such
forms and other documents as the Independent Fiduciary may determine are
advisable to be filed with the Securities and Exchange Commission or other
governmental agency.
(c) Serve as the fiduciary responsible for ensuring the confidentiality of the
proxy voting process.
(d) Subject to the Committee’s right to reasonable notice and opportunity to
review and comment on any proposed communication to Participants, which comments
shall be reflected in such communication except to the extent the Independent
Fiduciary reasonably determines such comments to be inconsistent with their
duties as detailed herein, direct the Plan’s record keeper to make such
communications to Participants and beneficiaries as the Independent Fiduciary
reasonably determines to be necessary in connection with the exercise of its
responsibilities with respect to the Plan.
Upon such appointment, the Committee shall not be liable for the acts of the
Independent Fiduciary. An Independent Fiduciary may be removed by the Committee
at any time and within its sole discretion.

 

57



--------------------------------------------------------------------------------



 



XIV. AMENDMENTS
14.1 Right to Amend. Subject to Section 14.2 and any other limitations contained
in the Act or the Code, the Directors or the Compensation Committee of the
Company’s Board of Directors may from time to time amend, in whole or in part,
any or all of the provisions of the Plan on behalf of the Company and all
Employers; provided, however, that (i) any amendments to the Plan that do not
have a significant cost impact on the Employer may also be made by the
Committee, and (ii) any amendments to the Plan that do not have any cost impact
on the Employer may also be made by the Chairman of the Committee. Further, but
not by way of limitation, the Directors, the Compensation Committee of the
Company’s Board of Directors, the Committee, or the Chairman of the Committee
may make any amendment necessary to acquire and maintain a qualified status for
the Plan under the Code or to maintain the Plan in compliance with applicable
law, whether or not retroactive.
14.2 Limitation on Amendments. No amendment of the Plan shall be made that would
vest in the Employer, directly or indirectly, any interest in or control of the
Trust Fund. No amendment shall be made that would vary the Plan’s exclusive
purpose of providing benefits to Participants and their beneficiaries and of
defraying reasonable expenses of administering the Plan or that would permit the
diversion of any part of the Trust Fund from that exclusive purpose. No
amendment shall be made that would reduce any then nonforfeitable interest of a
Participant. No amendment shall increase the duties or responsibilities of the
Trustee unless the Trustee consents thereto in writing.
No amendment shall retroactively decrease a Participant’s accrued benefits or
otherwise retroactively place greater restrictions or conditions on a
Participant’s rights to Section 411(d)(6) protected benefits, even if the
amendment adds a restriction or condition that is otherwise permitted under
Section 411(a) of the Code, unless otherwise permitted under Treasury
Regulations Sections 1.411(d)-3 or 1.411(d)-4. Effective January 1, 2007, an
optional form of benefit hereunder may be eliminated prospectively provided that
the Plan will satisfy the requirements of Treasury Regulations
Sections 1.411(d)-3(c), (d) or (e) or 1.411(d)-4.
XV. DISCONTINUANCE OF CONTRIBUTIONS, TERMINATION,
PARTIAL TERMINATION, AND MERGER OR CONSOLIDATION
15.1 Right to Discontinue Contributions, Terminate, or Partially Terminate. The
Company and the Employer has established the Plan with the bona fide intention
and expectation that from year to year it will be able to, and will deem it
advisable to, make its contributions as herein provided. However, the Company
and the Employers realize that circumstances not now foreseen, or circumstances
beyond its control, may make it either impossible or inadvisable for the
Employer to continue to make its contributions to the Plan. Therefore, the
Directors shall have the power to discontinue contributions to the Plan,
terminate the Plan, or partially terminate the Plan at any time hereafter. Each
member of the Committee and the Trustee shall be notified of such
discontinuance, termination, or partial termination.

 

58



--------------------------------------------------------------------------------



 



15.2 Procedure in the Event of Discontinuance of Contributions, Termination, or
Partial Termination.
(a) If the Plan is amended so as to permanently discontinue Employer
Contributions, or if Employer Contributions are in fact permanently
discontinued, the Vested Interest of each affected Participant shall be 100%,
effective as of the date of discontinuance. In case of such discontinuance, the
Committee shall remain in existence and all other provisions of the Plan that
are necessary, in the opinion of the Committee, for equitable operation of the
Plan shall remain in force.
(b) In the event that the Plan is terminated or partially terminated, each
affected Participant shall have a 100% Vested Interest of his Account, effective
as of the termination date or partial termination date, as applicable. Unless
the Plan is otherwise amended prior to dissolution of the Company, the Plan
shall terminate as of the date of dissolution of the Company.
(c) Upon discontinuance of contributions, termination, or partial termination,
any previously unallocated contributions and forfeitures shall be allocated
among the Accounts of the Participants on such date of discontinuance,
termination, or partial termination according to the provisions of Article IV.
Thereafter, the net income (or net loss) shall continue to be allocated to the
Accounts of the Participants until the balances of the Accounts are distributed.
(d) In the case of a termination of the Plan, the Accounts of a Participant
shall, subject to the consent provisions of Article VIII, be distributed to such
Participant in a “lump sum distribution” as such term is defined below;
provided, however, a distribution may not be made if the Employer establishes or
maintains another “Alternative Defined Contribution Plan.” For purposes of this
Section 15.2(d), an “Alternative Defined Contribution Plan” is a defined
contribution plan that exists at any time during the period beginning on the
date of Plan termination and ending twelve (12) months after distribution of all
assets from the terminated Plan. However, if at all times during the twenty-four
(24)-month period beginning twelve (12) months before the date of Plan
termination, fewer than two-percent (2%) of the employees who were eligible
under the defined contribution plan that includes the cash or deferred
arrangement as of the date of Plan termination are eligible under the other
defined contribution plan, the other Plan is not an Alternative Defined
Contribution Plan. In addition, a defined contribution plan is not treated as an
Alternative Defined Contribution Plan if it is an employee stock ownership plan,
as defined in Section 4975(e)(7) or Section 409(a) of the Code, a simplified
employee pension plan as defined in Section 408(k) of the Code, a SIMPLE IRA
plan as defined in Section 408(p) of the Code, a plan or contract that satisfies
the requirements of Section 403(b) of the Code, or a plan that is described in
Section 457(b) or (f) of the Code. The term “lump sum distribution” shall have
the meaning provided in Section 402(e)(4)(D) of the Code (without regard to
Section 402(e)(4)(D)(i)(I), (II), (III) and (IV) of the Code). In the case of a
Participant who is affected by a partial termination of the Plan, the Accounts
of such Participant shall, subject to the consent provisions of Article VIII, be
distributed in accordance with the applicable provisions of Article VIII after
he has incurred a Severance from Employment.

 

59



--------------------------------------------------------------------------------



 



15.3 Merger, Consolidation, or Transfer. This Plan and Trust Fund may not merge
or consolidate with, or transfer its assets or liabilities to, any other plan,
unless immediately thereafter each Participant would, in the event such other
plan terminated, be entitled to a benefit which is equal to or greater than the
benefit to which he would have been entitled if the Plan were terminated
immediately before the merger, consolidation, or transfer.
XVI. PARTICIPATING EMPLOYERS
16.1 Designation of Other Employers.
(a) The Committee may designate any entity or organization eligible by law to
participate in the Plan and the Trust as an Employer by written instrument
delivered to the Secretary of the Company and the designated Employer. Such
written instrument shall specify the effective date of such designated
participation, may incorporate specific provisions relating to the operation of
the Plan which apply to the designated Employer only, and shall become, as to
such designated Employer and its Employees, a part of the Plan.
(b) Each designated Employer shall be conclusively presumed to have consented to
its designation or participation, as applicable, and to have agreed to be bound
by the terms of the Plan and any and all amendments thereto upon its submission
of information to the Committee required by the terms of or with respect to the
Plan or upon making a contribution to the Trust Fund pursuant to the terms of
the Plan; provided, however, that the terms of the Plan may be modified so as to
increase the obligations of an Employer only with the consent of such Employer,
which consent shall be conclusively presumed to have been given by such Employer
upon its submission of any information to the Committee required by the terms of
or with respect to the Plan or upon making a contribution to the Trust Fund
pursuant to the terms of the Plan following notice of such modification.
(c) The provisions of the Plan and the Trust Agreement shall apply separately
and equally to each Employer and its Employees in the same manner as is
expressly provided for the Company and its Employees, except that the power to
appoint or otherwise affect the Committee or the Trustee and the power to amend
or terminate the Plan and the Trust Agreement shall be exercised by the
Directors alone (except as provided in Section 14.1) and, in the case of
Employers which are Controlled Entities, Employer Discretionary Contributions to
be allocated pursuant to Section 4.1(d) shall be allocated on an aggregate basis
among the Participants employed by all Employers; provided, however, that each
Employer shall contribute to the Trust Fund its share of the total Employer
Discretionary Contribution for a Plan Year based on the Participants in its
employ during such Plan Year.
(d) Transfer of employment among Employers shall not be considered a Severance
from Employment hereunder, and Service with one shall be considered as Service
with all others.

 

60



--------------------------------------------------------------------------------



 



(e) Any Employer may, by appropriate action of its Board of Directors or
noncorporate counterpart that is communicated in writing to the Secretary of the
Company and to the Committee, terminate its participation in the Plan and the
Trust. Moreover, the Committee may, in its discretion, terminate an Employer’s
Plan and Trust participation at any time by written instrument delivered to the
Secretary of the Company and the designated Employer.
(f) All participating Employers shall be listed on Appendix A of the Plan.
16.2 Single Plan. For purposes of the Code and the Act, the Plan as adopted by
the Employers shall constitute a single plan rather than a separate plan of each
Employer. All assets in the Trust Fund shall be available to pay benefits to all
Participants and their beneficiaries.
XVII. MISCELLANEOUS PROVISIONS
17.1 Not Contract of Employment. The adoption and maintenance of the Plan shall
not be deemed to be a contract between the Employer and any person or to be
consideration for the employment of any person. Nothing herein contained shall
be deemed to give any person the right to be retained in the employ of the
Employer or to restrict the right of the Employer to discharge any person at any
time nor shall the Plan be deemed to give the Employer the right to require any
person to remain in the employ of the Employer or to restrict any person’s right
to terminate his employment at any time.
17.2 Spendthrift Clause. Except as provided below, no Participant, former
Participant or beneficiary shall have the right to anticipate, assign or
alienate any benefit provided under the Plan, and the Trustee will not recognize
any anticipation, assignment or alienation. Furthermore, a benefit under the
Plan is not subject to attachment, garnishment, levy, execution or other legal
or equitable process. All provisions of this Section 17.2 shall be for the
exclusive benefit of those designated herein. These restrictions shall not apply
in the following case(s):
(a) Distributions Pursuant to Qualified Domestic Relations Orders. The Committee
may direct the Trustee under the nondiscriminatory policy adopted by the
Committee to pay an Alternate Payee designated under a “qualified domestic
relations order” as defined in Section 414(p) of the Code (or any domestic
relations order entered before January 1, 1985 if payment of benefits pursuant
to the order has commenced as of that date). To the extent provided under a
qualified domestic relations order, a former spouse of a Participant shall be
treated as the spouse or surviving spouse for all purposes of the Plan.
Upon receipt of a qualified domestic relations order, the Committee shall direct
the Trustee to pay the Alternate Payee designated under such qualified domestic
relations order the benefits awarded thereunder at the time and in the form
elected by the Alternate Payee, subject to the limitations of Article VIII and
the applicable Treasury Regulations. Unless otherwise provided in the qualified
domestic relations order, an Alternate Payee shall be eligible to receive
payment as soon as administratively feasible following the Committee’s receipt
of the Alternate Payee’s written election for payment of benefits. The Committee
shall adopt such procedures as necessary, in accordance with a nondiscriminatory
policy, to effect the orderly administration of this Section 17.2(a). The amount
payable, unless otherwise specified in the qualified domestic relations order,
shall be determined as of the date immediately preceding the date of
distribution to the Alternate Payee.

 

61



--------------------------------------------------------------------------------



 



A qualified domestic relations order that otherwise satisfies the requirements
under Section 414(p) of the Code will not fail to be a qualified domestic
relations order (i) solely because the order is issued after, or revises,
another domestic relations order or a qualified domestic relations order or
(ii) solely because of the time at which the order is issued, including issuance
after the annuity starting date or after the Participant’s death.
(b) Distributions Pursuant to Certain Judgments or Orders. The Committee may
direct the Trustee to comply with a judgment or settlement entered into on or
after August 3, 1997, which requires the Trustee to reduce a Participant’s
benefits under the Plan by an amount that the Participant is ordered or required
to pay to the Plan if each of the following criteria are satisfied:
(1) The order or requirement must arise:
(A) Under a judgment of conviction for a crime involving the Plan;
(B) Under a civil judgment (including a consent order or decree) entered by a
court in an action brought in connection with an actual or alleged violation of
Part 4 of Title I of the Act; or
(C) Under a settlement agreement with either the Secretary of Labor or the
Pension Benefit Guaranty Corporation and the Participant in connection with an
actual or alleged violation of Part 4 of Title I of the Act by a fiduciary or
any other person.
(2) The decree, judgment, order or settlement must expressly provide for the
offset of all or part of the amount ordered or required to be paid to the Plan
against the Participant’s benefits under the Plan.
(3) In addition, if the joint and survivor annuity requirements of Section
401(a)(11) of the Code apply with respect to distributions from the Plan to the
Participant and the Participant has a spouse at the time at which the offset is
to be made, then one of the following three conditions must be satisfied:
(A) Such spouse has consented in writing to such offset and such consent is
witnessed by a notary public or representative of the Plan (or it is established
to the satisfaction of a Plan representative that such consent may not be
obtained by reason of circumstances described in Section 417(a)(2)(B) of the
Code), or an election to waive the right of the spouse to either a qualified
joint and survivor annuity or a qualified preretirement survivor annuity is in
effect in accordance with the requirements of Section 417(a) of the Code;

 

62



--------------------------------------------------------------------------------



 



(B) Such spouse is ordered or required in such judgment, order, decree, or
settlement to pay an amount to the Plan in connection with a violation of part 4
of subtitle B of Title I of the Act; or
(C) In such judgment, order, decree, or settlement, such spouse retains the
right to receive the survivor annuity under a qualified joint and survivor
annuity provided pursuant to Section 401(a)(11)(A)(i) of the Code and under a
qualified preretirement survivor annuity provided pursuant to
Section 401(a)(11)(A)(ii) of the Code, determined in accordance with Section
401(a)(13)(D) of the Code.
17.3 Uniformed Services Employment and Reemployment Rights Act Requirements.
Notwithstanding any provision of the Plan to the contrary, contributions,
benefits, and service credit with respect to qualified military service will be
provided in accordance with section 414(u) of the Code.
17.4 Payments to Minors and Incompetents. If a Participant or beneficiary
entitled to receive a benefit under the Plan is a minor or is determined by the
Committee in its discretion to be incompetent or is adjudged by a court of
competent jurisdiction to be legally incapable of giving valid receipt and
discharge for a benefit provided under the Plan, the Committee may pay such
benefit to the duly appointed guardian or conservator of such Participant or
beneficiary for the account of such Participant or beneficiary. If no guardian
or conservator has been appointed for such Participant or beneficiary, the
Committee may pay such benefit to any third party who is determined by the
Committee, in its sole discretion, to be authorized to receive such benefit for
the account of such Participant or beneficiary. Such payment shall operate as a
full discharge of all liabilities and obligations of the Committee, the Trustee,
the Employer, and any fiduciary of the Plan with respect to such benefit.
17.5 Acquisition and Holding of Company Stock. The Plan is specifically
authorized to acquire and hold up to 100% of its assets in Company Stock so long
as Company Stock is a “qualifying employer security,” as such term is defined in
Section 407(d)(5) of the Act.
17.6 Power of Attorney Designations. In accordance with the procedures
established by the Committee, a Participant may grant any individual a “Power of
Attorney” to exercise, on behalf of such Participant, any investment designation
or conversion rights available to such Participant under the Plan with respect
to such Participant’s Accounts.
17.7 Participant’s and Beneficiary’s Address. It shall be the affirmative duty
of each Participant to inform the Committee of, and to keep on file with the
Committee, his current mailing address and the current mailing address of his
designated beneficiary. If a Participant fails to keep the Committee informed of
his current mailing address and the current mailing address of his designated
beneficiary, neither the Committee, the Trustee, the Employer, nor any fiduciary
under the Plan shall be responsible for any late or lost payment of a benefit or
for failure of any notice to be provided timely under the terms of the Plan.

 

63



--------------------------------------------------------------------------------



 



17.8 Incorrect Information, Fraud, Concealment, or Error. Any contrary
provisions of the Plan notwithstanding, if, because of a human or systems error,
or because of incorrect information provided by or correct information failed to
be provided by, fraud, misrepresentation, or concealment of any relevant fact
(as determined by the Committee) by any person the Plan enrolls any individual,
pays benefits under the Plan, incurs a liability or makes any overpayment or
erroneous payment, the Plan shall be entitled to recover from such person the
benefit paid or the liability incurred, together with all expenses incidental to
or necessary for such recovery.
17.9 Severability. If any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions hereof; instead, each provision shall be fully severable
and the Plan shall be construed and enforced as if said illegal or invalid
provision had never been included herein.
17.10 Jurisdiction. The situs of the Plan hereby created is Texas. All
provisions of the Plan shall be construed in accordance with the laws of Texas
except to the extent preempted by federal law.
XVIII. TOP-HEAVY STATUS
18.1 Article Controls. Any Plan provisions to the contrary notwithstanding, the
provisions of this Article shall control to the extent required to cause the
Plan to comply with the requirements imposed under Section 416 of the Code.
18.2 Definitions. For purposes of this Article, the following terms and phrases
shall have these respective meanings:
(a) Account Balance: As of any Valuation Date, the aggregate amount credited to
an individual’s account or accounts under a qualified defined contribution plan
maintained by the Employer or a Controlled Entity (excluding employee
contributions that were deductible within the meaning of Section 219 of the Code
and rollover or transfer contributions made after December 31, 1983, by or on
behalf of such individual to such plan from another qualified plan sponsored by
an entity other than the Employer or a Controlled Entity), increased by (i) the
aggregate distributions made to such individual from such plan (including a
terminated plan which, had it not been terminated, would have been aggregated
with the Plan under Section 416(g)(2)(A)(i) of the Code) during a one-year
period (or, in the case of a distribution made for a reason other than
separation from service, death or disability, a five-year period) ending on the
Determination Date, and (ii) the amount of any contributions due as of the
Determination Date immediately following such Valuation Date.

 

64



--------------------------------------------------------------------------------



 



(b) Accrued Benefit: As of any Valuation Date, the present value (computed on
the basis of the Assumptions) of the cumulative accrued benefit (excluding the
portion thereof that is attributable to employee contributions that were
deductible pursuant to Section 219 of the Code, to rollover or transfer
contributions made after December 31, 1983, by or on behalf of such individual
to such plan from another qualified plan sponsored by an entity other than the
Employer or a Controlled Entity, to proportional subsidies or to ancillary
benefits) of an individual under a qualified defined benefit plan maintained by
the Employer or a Controlled Entity increased by (i) the aggregate distributions
made to such individual from such plan (including a terminated plan which, had
it not been terminated, would have been aggregated with the Plan under Section
416(g)(2)(A)(i) of the Code) during a one-year period (or, in the case of a
distribution made for a reason other than separation from service, death or
disability, a five-year period) ending on the Determination Date, and (ii) the
estimated benefit accrued by such individual between such Valuation Date and the
Determination Date immediately following such Valuation Date. Solely for the
purpose of determining top-heavy status, the Accrued Benefit of an individual
shall be determined under (i) the method, if any, that uniformly applies for
accrual purposes under all qualified defined benefit plans maintained by the
Employer and the Controlled Entities, or (ii) if there is no such method, as if
such benefit accrued not more rapidly than under the slowest accrual rate
permitted under Section 411(b)(1)(C) of the Code.
(c) Aggregation Group: The group of qualified plans maintained by the Employer
and each Controlled Entity consisting of (i) each plan in which a Key Employee
participates and each other plan that enables a plan in which a Key Employee
participates to meet the requirements of Section 401(a)(4) or 410 of the Code,
or (ii) each plan in which a Key Employee participates, each other plan that
enables a plan in which a Key Employee participates to meet the requirements of
Sections 401(a)(4) or 410 of the Code and any other plan that the Employer
elects to include as a part of such group; provided, however, that the Employer
may elect to include a plan in such group only if the group will continue to
meet the requirements of Sections 401(a)(4) and 410 of the Code with such plan
being taken into account.
(d) Assumptions: The interest rate and mortality assumptions specified for
top-heavy status determination purposes in any defined benefit plan included in
the Aggregation Group which includes the Plan.
(e) Determination Date: For the first Plan Year of any plan, the last day of
such Plan Year and for each subsequent Plan Year of such plan, the last day of
the preceding Plan Year.
(f) Key Employee: A “key employee” as defined in Section 416(i) of the Code and
the Treasury regulations thereunder.
(g) Plan Year: With respect to any plan, the annual accounting period used by
such plan for annual reporting purposes.
(h) Remuneration: 415 Compensation.
(i) Valuation Date: With respect to any Plan Year of any defined contribution
plan, the most recent date within the twelve-month period ending on a
Determination Date as of which the trust fund established under such plan was
valued and the net income (or loss) thereof allocated to Participants’ accounts.
With respect to any Plan Year of any defined benefit plan, the most recent date
within a twelve-month period ending on a Determination Date as of which the plan
assets were valued for purposes of computing plan costs for purposes of the
requirements imposed under Section 412 of the Code.

 

65



--------------------------------------------------------------------------------



 



18.3 Top-Heavy Status.
The Plan shall be deemed to be top-heavy for a Plan Year if, as of the
Determination Date for such Plan Year, (i) the sum of Account Balances of
Participants who are Key Employees exceeds 60% of the sum of Account Balances of
all Participants unless an Aggregation Group including the Plan is not
top-heavy, or (ii) an Aggregation Group including the Plan is top-heavy. An
Aggregation Group shall be deemed to be top-heavy as of a Determination Date if
the sum (computed in accordance with Section 416(g)(2)(B) of the Code and the
Treasury regulations promulgated thereunder) of (i) the Account Balances of Key
Employees under all defined contribution plans included in the Aggregation
Group, and (ii) the Accrued Benefits of Key Employees under all defined benefit
plans included in the Aggregation Group exceeds 60% of the sum of the Account
Balances and the Accrued Benefits of all individuals under such plans.
Notwithstanding the foregoing, the Account Balances and Accrued Benefits of
individuals who are not Key Employees in any Plan Year but who were Key
Employees in any prior Plan Year shall not be considered in determining the
top-heavy status of the Plan for such Plan Year. Further, notwithstanding the
foregoing, the Account Balances and Accrued Benefits of individuals who have not
performed services for the Employer or any Controlled Entity at any time during
the one-year period ending on the applicable Determination Date shall not be
considered.
18.4 Top-Heavy Contribution.
(a) If the Plan is determined to be top-heavy for a Plan Year, the Employer
shall contribute to the Plan for such Plan Year on behalf of each Participant
who is not a Key Employee and who has not terminated his employment as of the
last day of such Plan Year an amount equal to:
(1) The lesser of (i) 3% of such Participant’s Remuneration for such Plan Year,
or (ii) a percent of such Participant’s Remuneration for such Plan Year equal to
the greatest percent determined by dividing for each Key Employee the amounts
allocated to such Key Employee’s Before-Tax Account and Employer Contribution
Account for such Plan Year by such Key Employee’s Remuneration; reduced by
(2) The amount of Employer Matching Contributions and Employer Discretionary
Contributions allocated to such Participant’s Accounts for such Plan Year.
(b) The minimum contribution required to be made for a Plan Year pursuant to
this Section for a Participant employed on the last day of such Plan Year shall
be made regardless of whether such Participant is otherwise ineligible to
receive an allocation of the Employer’s contributions for such Plan Year. The
minimum contribution required to be made pursuant to this Section shall also be
made for an Eligible Employee who is not a Key Employee and who is excluded from
participation in the Plan solely because of failing to make Before-Tax
Contributions.

 

66



--------------------------------------------------------------------------------



 



(c) Notwithstanding the foregoing, no contribution shall be made pursuant to
this Section for a Plan Year with respect to a Participant who is a participant
in another defined contribution plan sponsored by the Employer or a Controlled
Entity if such Participant receives under such other defined contribution plan
(for the plan year of such plan ending with or within the Plan Year of the Plan)
a contribution which is equal to or greater than the minimum contribution
required by Section 416(c)(2) of the Code.
(d) Notwithstanding the foregoing, no contribution shall be made pursuant to
this Section for a Plan Year with respect to a Participant who is a participant
in a defined benefit plan sponsored by the Employer or a Controlled Entity if
such Participant accrues under such defined benefit plan (for the plan year of
such plan ending with or within the Plan Year of this Plan) a benefit that is at
least equal to the benefit described in Section 416(c)(1) of the Code. If the
preceding sentence is not applicable, the requirements of this Paragraph shall
be met by providing a minimum benefit under such defined benefit plan which,
when considered with the benefit provided under the Plan as an offset, is at
least equal to the benefit described in Section 416(c)(1) of the Code.
18.5 Termination of Top-Heavy Status. If the Plan has been deemed to be
top-heavy for one (1) or more Plan Years and thereafter ceases to be top-heavy,
the provisions of this Article shall cease to apply to the Plan effective as of
the Determination Date on which it is determined no longer to be top-heavy.
18.6 Effect of Article. Notwithstanding anything contained herein to the
contrary, the provisions of this Article shall automatically become inoperative
and of no effect to the extent not required by the Code or the Act.
EXECUTED this  _____  day of December, 2008, effective January 1, 2009, or
otherwise provided herein.

            DYNEGY INC.
      By:           Name:           Title:        

 

67



--------------------------------------------------------------------------------



 



Appendix A:

PARTICIPATING EMPLOYERS
1. Dynegy Energy Services, Inc.
2. Dynegy Marketing and Trade, LLC
3. Dynegy Midwest Generation, Inc. shall be an “Employer” solely for the purpose
of providing benefits under the Plan to Eligible Employees who are salaried
non-union employees hired by Dynegy Midwest Generation, Inc. on or after
January 1, 2009.
4. Dynegy Northeast Generation, Inc. shall be an “Employer” solely for the
purpose of providing benefits under the Plan to (i) Eligible Employees who are
hired by Dynegy Northeast Generation, Inc. on or after April 3, 2008 and who are
covered by that certain Memorandum of Agreement between Dynegy Northeast
Generation, Inc. and Local Union 320 of the International Brotherhood of
Electrical Workers, dated March 26, 2008, as ratified on April 3, 2008; and
(ii) all Eligible Employees who are hired by Dynegy Northeast Generation, Inc.
on or after January 1, 2009.
5. Dynegy Operating Company
6. Dynegy Power Company
7. Sithe Energies Power Services, Inc.

 

1



--------------------------------------------------------------------------------



 



Appendix B:

LOAN POLICY
B-1 Eligibility for Loan. Upon application by (i) any Participant who is an
Employee, or (ii) any Participant (A) who is a party-in-interest, as that term
is defined in Section 3(14) of the Act, (B) who is no longer employed by the
Employer, who is a beneficiary of a deceased Participant, or who is an alternate
payee under a qualified domestic relations order, as that term is defined in
Section 414(p)(8) of the Code, and (C) who retains an Account balance under the
Plan (an individual who is eligible to apply for a loan under this Appendix B
being hereinafter referred to as a “Participant” for purposes of this
Appendix B) and subject to such uniform and nondiscriminatory rules and
regulations as the Committee may establish, the Committee may in its discretion
direct the Trustee to make a loan or loans to such Participant. No individual
may have more than three (3) loans outstanding under the Plan at any time, and
no individual may have more than one loan outstanding under the Plan at any time
that is being used to acquire any dwelling unit which within a reasonable time
is to be used (determined at the time the loan is made) as a principal
residence.
B-2 Maximum Loan.
(a) A loan to a Participant may not exceed fifty-percent (50%) of the then value
of such Participant’s Vested Interest in his Accounts as reduced by the sum of
then value of the portion of each of such Accounts invested in the VBO.
(b) Paragraph (a) above to the contrary notwithstanding, no loan shall be made
from the Plan to the extent that such loan would cause the total of all loans
made to a Participant from all qualified plans of an Employer or a Controlled
Entity, including loans deemed distributed in accordance with regulations
promulgated under Section 72(p) of the Code, and the interest accruing
thereafter, that has not been repaid (‘Outstanding Loans’) to exceed the lesser
of:
(i) $50,000 (reduced by the excess, if any, of (A) the highest outstanding
balance of Outstanding Loans during the one-year period ending on the day before
the date on which the loan is to be made, over (B) the outstanding balance of
Outstanding Loans on the date on which the loan is to be made); or
(ii) One-half the present value of the Participant’s nonforfeitable accrued
benefit under all qualified plans of the Employer or a Controlled Entity.
B-3 Minimum Loan. A loan to a Participant may not be for an amount less than
$500.00.
B-4 Interest and Security.
(a) Any loan made pursuant to this Appendix B shall bear interest at a rate
established by the Committee from time to time and communicated to the
Participants, which rate shall provide the Plan with a return commensurate with
the interest rates charged by persons in the business of lending money for loans
which would be made under similar circumstances.

 

1



--------------------------------------------------------------------------------



 



(b) Any loan shall be made as an investment of a segregated loan fund to be
established in the Trust Fund for the Participant to whom the loan is made. Any
loan shall be considered to come, first, from the Participant’s After-Tax
Account, second, from the Participant’s Rollover Contribution Account, third,
from the Participant’s Class Settlement Account I, fourth, from the
Participant’s Class Settlement Account II, and fifth, from the Participant’s
Vested Interest in the remainder of his Accounts on a pro rata basis. The
Trustee shall fund a Participant’s segregated loan fund by liquidating such
portion of the assets of the Accounts from which the Participant’s loan is to be
made as is necessary to fund the loan and transferring the proceeds to such
segregated loan fund. If a Participant’s Accounts are invested in more than one
Investment Fund, the transfer shall be made pro rata from each such Investment
Fund (other than the VBO). The loan shall be secured by a pledge of the
Participant’s segregated loan fund.
Notwithstanding the foregoing, in the event that a loan from the Plan is deemed
distributed to a Participant and has not been repaid by the Participant, and the
Participant applies for another loan from the Plan, then the new loan shall
satisfy such additional conditions as may be required in accordance with Section
72(p) of the Code and the Treasury regulations promulgated thereunder.
Notwithstanding any foregoing provision of this Paragraph (b) to the contrary,
no loan shall be considered to come from, and no liquidation shall be made with
respect to, the portion of a Participant’s Accounts that are invested in the
VBO.
(c) The actual and reasonable expenses incurred by the Plan (including
attorneys’ fees) in connection with the documentation of a loan, the recording
of security interests, the enforcement of the terms of the loan, and collection
activities associated with any default may be charged to the borrowing
Participant’s Accounts pursuant to uniform and nondiscriminatory policies
established by the Committee from time to time.
B-5 Repayment Terms of Loan.
(a) A Participant who is an Employee receiving compensation at the time of
receipt of a loan shall be required, as a condition to receiving a loan, to
enter into an irrevocable agreement authorizing the Employer to make payroll
deductions from his compensation so long as the Participant is an Employee and
to transfer such payroll deduction amounts to the Trustee in payment of such
loan plus interest. In the case of a Participant who (i) is not at the time of
commencement of his loan an Employee, or (ii) is not at the commencement of his
loan receiving compensation, or (iii) was an Employee receiving compensation at
the time of commencement of his loan but ceases to receive compensation or
ceases to be an Employee, such Participant shall make his loan repayments in the
manner prescribed by the Committee.

 

2



--------------------------------------------------------------------------------



 



(b) The terms of the loan shall (i) require level amortization with payments not
less frequently than quarterly, (ii) require that the loan be repaid within five
(5) years unless the Participant certifies in writing to the Committee that the
loan is to be used to acquire any dwelling unit which within a reasonable time
is to be used (determined at the time the loan is made) as a principal residence
of the Participant, in which case such loan shall be repaid within ten
(10) years, (iii) allow prepayment without penalty, provided that any prepayment
must be for the full outstanding loan balance (including interest), (iv) require
that the balance of the loan (including interest) shall become due and payable
(to the extent not otherwise due and payable) on the date the Participant or, if
applicable, the Participant’s beneficiary, becomes entitled to a distribution
pursuant to Article VI or VII of the Plan, irrespective of whether such
Participant or beneficiary elects or consents to such distribution, and
(v) provide that such Participant’s Outstanding Loan balance (including
interest), if not paid in accordance with the repayment provisions of the loan,
shall be repaid by offsetting such balance against the amount in the
Participant’s segregated loan fund pledged as security for the loan.
Notwithstanding the foregoing, in the event that a Participant becomes entitled
to, but has not yet received, a distribution pursuant to Article VI of the Plan,
such Participant may elect to continue to make payments of principal and
interest on his loan in accordance with the terms thereof and subject to the
provisions of this Appendix B. By agreeing to the pledge of the segregated loan
fund as security for the loan, a Participant shall be deemed to have consented
to the distribution of such segregated loan fund prior to the time specified in
Section 411(a)(11) of the Code and the applicable Treasury Regulations
thereunder.
Notwithstanding any other provision of the Plan to the contrary, if the
distribution of a Participant’s Vested Interest is made in connection with the
sale of the stock or the assets of an Employer, the entire loan may be
distributed solely as a Direct Rollover, in accordance with Article VIII of the
Plan, to a trust for a qualified plan under Section 401(a) of the Code,
maintained by the purchaser, provided such trust will accept the Participant’s
loan as an investment. The Committee shall determine, in its discretion, whether
or not a Direct Rollover is in connection with an acquisition of the stock or
assets of an Employer.
(c) If the Participant fails in any way to comply with the repayment terms of a
loan, such loan shall be repaid by offsetting the Participant’s Outstanding Loan
balance (including interest) against the amount in the Participant’s segregated
loan fund pledged as security for the loan. Any such Outstanding Loan (including
interest) shall be so offset and repaid on the earlier of (i) the last day of
the “Grace Period” (as hereinafter defined) applicable with respect to such
failure to comply, or (ii) the date of any withdrawal or distribution of
benefits from the pledged portion of the Participant’s Accounts pursuant to the
provisions of the Plan. Notwithstanding the foregoing, amounts in a
Participant’s Accounts may not be offset and used to satisfy the payment of such
loan (including interest) prior to the earliest time such amounts would
otherwise be permitted to be distributed under applicable law. For purposes of
this Paragraph, the “Grace Period” with respect to any failure to comply with
the repayment terms of a loan shall be the period beginning on the date of such
failure and ending on the last day of the calendar quarter following the
calendar quarter in which such failure occurred.

 

3



--------------------------------------------------------------------------------



 



(d) Amounts tendered to the Trustee by a Participant in repayment of a loan made
pursuant to this Appendix B (i) shall initially be credited to the Participant’s
segregated loan fund, (ii) then shall be transferred as soon as practicable
following receipt thereof to the Account or Accounts from which the
Participant’s loan was made, and (iii) shall be invested in accordance with the
Participant’s current designation as to the investment of contributions pursuant
to Article V of the Plan.
B-6 Operation of Article. The provisions of this Appendix B shall be applicable
to loans granted or renewed on or after the Effective Date. Loans granted or
renewed prior to the Effective Date shall be governed by the provisions of the
Plan as in effect prior to the Effective Date.

 

4



--------------------------------------------------------------------------------



 



Appendix C:

WITHDRAWALS FROM TRIDENT ACCOUNTS
(a) A Participant who has attained age fifty-nine and one-half and who has made
all available withdrawals pursuant to Section 9.1(a) of the Plan may withdraw
from his Trident Before-Tax Account an amount not exceeding the then value of
such Account.
(b) A Participant who is an Employee and who has made all available withdrawals
under Section 9.1(a) of the Plan and Paragraph (a) above may withdraw from his
Trident Matching Account any or all amounts held in such Account that have been
so held for twenty-four months or more. A Participant (other than a Participant
who has attained age 591/2 at the time the withdrawal is requested and who
withdraws the entire balance of his Trident Before-Tax Account and his Trident
Matching Account) who makes a withdrawal under this Paragraph may not make
Before-Tax Contributions to the Plan for a period of six (6) months following
the date of such withdrawal.
(c) Not more than one withdrawal pursuant to the provisions of this Appendix C
shall be made in any twelve (12) month period; provided, however, that
withdrawals may be made under Paragraphs (a) and (b) above, in accordance with
the ordering rules therein, simultaneously.
(d) Except as provided in Paragraphs (a) and (c) above, all withdrawals pursuant
to the provisions of this Appendix C shall be subject to the restrictions
provided in Section 9.2 of the Plan.

 

1



--------------------------------------------------------------------------------



 



Appendix D:

WITHDRAWALS FROM DESTEC ACCOUNTS
(a) A Participant who has attained age fifty-nine and one-half may withdraw from
his Destec Before-Tax Subaccount an amount not exceeding the then value of such
Account. A withdrawal by a Participant pursuant to the provisions of this
Paragraph may not be for an amount equal to the lesser of (i) the then value of
such Account, or (ii) $1,000.00.
(b) A Participant who terminated employment with the Employer after attaining
age fifty, the occurrence of whose Benefit Commencement Date is not prohibited
by Section 9.1(a) of the Plan, may withdraw from his Destec Accounts an amount
not exceeding the then value of such Accounts. An eligible Participant may make
no more than one withdrawal pursuant to the provisions of this Paragraph in any
Plan Year.
(c) Except as provided in Paragraph (b) above, all withdrawals pursuant to the
provisions of this Appendix D shall be subject to the restrictions provided in
Section 9.2 of the Plan.

 

1